Citation Nr: 0502784	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-09 057	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a sinus disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbosacral strain 
with neurological manifestations affecting the left leg.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for chloracne.

4.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet.

5.  Entitlement to a compensable disability evaluation for 
scars of the lumbar area.

6.  Entitlement to a compensable disability evaluation for 
scars of the right index and long fingers.



7.  Entitlement to a compensable disability evaluation for 
scars of the right scapula area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran's case was remanded to the RO for 
additional development in March 2001.  It is again before the 
Board for appellate review.  During the pendency of the 
veteran's appeal, his claims file was transferred to the RO 
in Nashville, Tennessee.




FINDINGS OF FACT

1.  The veteran was denied service connection for a sinus 
disorder by way of a rating decision dated in August 1976.  
The veteran failed to perfect a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the August 1976 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for a sinus 
disorder.

3.  The veteran was denied service connection for lumbosacral 
strain with neurological manifestations affecting the left 
leg by way of a Board decision dated in August 1994.  

4.  The evidence associated with the claims file subsequent 
to the August 1994 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for lumbosacral 
strain with neurological manifestations affecting the left 
leg.

5.  The veteran does not have a lumbosacral strain with 
neurological manifestations affecting the left leg that is 
due to an injury or disease in service.

6.  The veteran served in the Republic of Vietnam from August 
1, 1967, to July 27, 1968.

7.  The veteran was denied service connection for chloracne 
in March 1993.  The veteran did not appeal the decision.

8.  The evidence associated with the claims file subsequent 
to the March 1993 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for chloracne.



9.  The veteran does not have chloracne due to an injury or 
disease in service.

10.  The veteran does not have peripheral neuropathy of the 
hands and feet due to an injury or disease in service.  

11.  The veteran's scars of the lumbar area are asymptomatic 
and well healed.  There is no evidence that the scars are 
tender, painful, ulcerated or adherent.  There is no 
limitation of function associated with the scars.

12.  There is a 1.8 x 0.2 centimeter scar on the right third 
finger that is well healed, and slightly indented with no 
tenderness to deep palpation.  There is no evidence that the 
scar is tender, painful, ulcerated or adherent.  There is no 
limitation of function.

13.  The veteran has a four-inch scar in the right scapula 
area that is well healed, and slightly atrophic.  There is no 
evidence that the scar is tender, painful, ulcerated or 
adherent.  There is no limitation of function.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a sinus 
disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for lumbosacral 
strain with neurological manifestations affecting the left 
leg has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105; 38 C.F.R. § 3.156(a).

3.  The veteran does not have lumbosacral strain with 
neurological manifestations affecting the left leg that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for chloracne 
has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105; 38 
C.F.R. § 3.156(a).

5.  The veteran does not have chloracne that is the result of 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2004).

6.  The veteran does not have peripheral neuropathy of the 
hands and feet that is the result of disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107; 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309.

7.  The criteria for a compensable evaluation for scars of 
the lumbar area have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7801, 7803, 7804, 7805 (2004).

8.  The criteria for a compensable evaluation for scars of 
the right index and long fingers have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801, 7803, 7804, 7805 (2004).

9.  The criteria for a compensable evaluation for scars of 
the right scapula area have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801, 7803, 7804, 7805 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In regard to the veteran's service connection claims, the 
Board notes that the veteran's Purple Heart medal reflects 
combat service in the Republic of Vietnam.  In that case, if 
an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence . . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

At the outset the Board notes that the veteran has contended 
that he submitted a claim for benefits when he was discharged 
from service in 1971 that was not adjudicated.  The veteran 
refers to a DA Form 664, Serviceman's Statement Concerning 
Application for Compensation From the Veterans 
Administration, that was dated in March 1971.  There is a 
block on the form that indicates that the veteran submitted a 
claim for disability compensation by filing a VA Form 21-
526e.  There is no VA Form 21-526e of record for March 1971.  
However, a claim for a dental rating was adjudicated in 
November 1971.  

The veteran submitted a VA Form 21-526 in May 1976 seeking to 
establish service connection for several conditions.  He 
reported in Block 9A of the form that he had filed a previous 
claim for dental or outpatient treatment.  He left blank the 
block that indicated that he had submitted a prior claim for 
disability compensation.  

In reviewing the entire claims file there is no evidence that 
there was a disability compensation claim filed in March 1971 
that was unadjudicated.  The veteran was given a dental 
rating in November 1971 and his submission in May 1976 is 
consistent with the actions taken by the RO.  Accordingly, 
the Board finds that there is no evidence of record to show 
that there is any unadjudicated disability compensation claim 
based on the veteran's DA Form 664 dated in March 1971.

A.  New and Material Evidence--Sinus Disorder

The veteran originally sought to establish entitlement to 
service connection for a sinus disorder in May 1976.  His 
claim was denied by way of a rating decision dated in August 
1976; notice of the denial with appellate rights was provided 
that same month.  The veteran did not submit a notice of 
disagreement.  Thus, the August 1976 rating decision became 
final as to that issue.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).  As a result, 
service connection for a sinus disorder may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit issued an 
opinion which overturned the test for materiality established 
by the United States Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  The Federal 
Circuit in Hodge mandated that materiality be determined 
solely in accordance with the definition provided in 
38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.)  

New and material evidence means evidence that has "not 
[been] previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2001).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the August 1976 rating 
decision consisted of the veteran's service medical records 
(SMRs) for the period from November 1961 to October 1970, and 
a VA examination report dated in June 1976.  

The SMRs show treatment for an upper respiratory infection in 
November 1968.  A March 1969 entry noted that the veteran 
complained of right temporal area soreness and pain, with 
feelings of dizziness and lightheadedness.  The examiner 
noted that tinnitus from an earlier rocket hit was almost 
gone.  The impression was sinusitis.  A subsequent entry, 
dated in March 1969, provide the impression of upper 
respiratory infection (URI), sinusitis, and otitis media.  

A VA general medical examination in June 1976 noted that the 
veteran said that he had sinus drainage in Vietnam.  The 
veteran said that he received local treatment and was 
prescribed Tetracycline and Ornade nasal drops.  X-rays of 
the paranasal sinuses were normal.  The examiner said that 
there was no evidence of sinus pathology at the time of the 
examination.

The August 1976 rating decision denied service connection for 
a sinus disorder based on the finding of no sinus condition 
in service.  

The veteran submitted a request to reopen his claim in March 
1995.  The evidence associated with the claims file 
subsequent to the August 1976 rating decision is extensive 
and includes the following:  statements from the veteran's 
sister, mother and family friend received in August 1981, 
copy of the citation for Purple Heart Medal awarded to the 
veteran, transcript of hearings at the RO in April 1992, and 
August 1999, additional SMRs received in October 1992, 
multiple inquiries from the veteran's congressional 
representatives, Agent Orange Veteran Payment Program 
Attending Physician Statement, dated in August 1994, article 
from The American Legion Magazine, dated in August 1994, 
letter from T. L. Bruce, dated in December 1994, Decision on 
Appeal from Special Master for Appeals for Agent Orange 
Administration, dated in April 1995, SF 544 - Statement of 
Patient's Treatment, dated in November 1994 and received in 
November 1996, Physician's Certificate, South Carolina 
Department of Social Services, dated in September 1996 and 
received in November 1996, treatment records from J. G. 
Jenkins, D.D.S., for the period from June 1981 to July 1981, 
letter from Dr. Jenkins dated in July 1981, statement of 
treatment from C. F. Eddinger, M.D., dated in September 1981, 
examination report from D. C. Trott, M.D., dated in November 
1997, records from Greenville Memorial Hospital, dated in May 
2001, records from Upstate Cardiology dated from May 2001 to 
June 2001, records from Perry Community Hospital dated from 
September 2003 to March 2004, VA examination reports dated 
from July 1981 to November 2003, VA treatment records and 
statements from VA physicians for the period from February 
1976 to April 2004, statements from the veteran and his wife 
dated from November 1976 to May 2004.

All of the evidence is new to the record in that it was not 
of record at the time of the November 1976 rating decision.  
A discussion of the bulk of the new evidence is not required 
in this instance.

The veteran complained of a sinus disorder at the time of his 
June 1976 VA examination.  The veteran said that he began to 
experience nasal drainage while serving in Vietnam and up to 
the point of his discharge in 1971.  He said that his 
symptoms had gotten worse since that time.  He was treated 
with Tetracycline and Orinase nasal drops.  Physical 
examination of the sinuses, mouth and throat was negative.  
Sinus x-rays were negative at the time.  The examiner said 
there was no sinus pathology at the time of the examination.  

The SMRs added to the claims file in October 1992 include the 
veteran's discharge examination and accompanying report of 
medical history dated in February 1971.  No sinus abnormality 
was noted on the examination itself; however, the veteran 
indicated that he had had problems with sinusitis.

In addition VA treatment records for the period from February 
1976 to November 1976 contain multiple entries of treatment 
provided to the veteran for sinusitis and sinus-related 
complaints.  The statement of treatment from Dr. Eddinger 
documents treatment for sinusitis and sinus problems from 
1975 through 1981.  Additional VA treatment records through 
October 2003 contain many entries that reflect treatment for 
chronic sinusitis and/or allergic rhinitis with medications 
prescribed as treatment.  Such medications include 
antibiotics as well as anti-allergy medications such as 
Allegra and Claritin.  None of the entries specifically 
relate the veteran's ongoing sinus-related problems to his 
military service.  They clearly document a 30-year history of 
complaints and treatment for a sinus disorder.

The veteran was afforded a VA ear, nose, and throat (ENT) 
examination in March 1998.  The examiner noted the veteran's 
complaint of sinus problems.  The examiner said that they had 
reviewed the claims file and said there were not many 
"mentions" of sinus disease.  A computed tomography (CT) 
scan of the sinuses done at the time of the examination was 
interpreted to show rounded soft tissue structure in the 
right maxillary sinus that suggested a small mucous retention 
cyst.  There was minimal mucoperiosteal thickening present.  
The conclusion was that this was evidence of right maxillary 
sinus disease.  The ENT examiner said there was no evidence 
of acute or chronic sinus disease on examination.

The evidence cited above clearly shows that the veteran was 
being treated for a sinus disorder at the time of his June 
1976 VA examination.  The evidence also shows continuous 
treatment for a sinus disorder, characterized at times as 
chronic sinusitis and other times as allergic rhinitis, since 
1975.  The veteran did not demonstrate active pathology at 
the time of his June 1976 VA examination or March 1998 
examination.  Nevertheless, the Board finds that the results 
of those examinations show the veteran in a state where his 
claimed disorder was not in an exacerbated state.  

The June 1976 examiner had little to no evidence to review at 
the time of the initial opinion as there were no VA records 
to review at the time and Dr. Eddinger's information was not 
available to show continued treatment since 1975.  The March 
1998 VA examiner did not think the claims file showed much 
evidence for sinus disease over the years but did not address 
the multiple outpatient treatment entries where the veteran 
was either specifically treated for sinus-related complaints, 
or his continued medication status was recognized.

The Board finds that the evidence added to the record since 
the November 1976 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for a sinus 
disorder.  The veteran's claim for service connection is 
reopened.  (The underlying issue of service connection will 
be discussed further in the remand portion of this decision.)

B.  New and Material Evidence--Lumbosacral Strain with 
Neurological Manifestations Affecting the Left Leg

The veteran originally attempted to establish service 
connection for lumbosacral strain with neurological 
manifestation affecting the left leg in November 1983.  The 
veteran's claim was denied in March 1984.  Notice of the 
rating action was provided that same month.  The veteran 
failed to perfect a timely appeal.  The veteran attempted to 
reopen his claim in May 1990.  The RO determined that no new 
and material evidence was received and denied his claim in 
November 1990.  The veteran appealed that denial to the 
Board.  The Board denied the veteran's claim in August 1994.  
The Board denied reconsideration of the decision in February 
1995. The veteran did not appeal the August 1994 decision and 
it is consequently final.  See 38 U.S.C.A. § 7103 (West. 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2003).  As a result, 
service connection for lumbosacral strain with neurological 
manifestation affecting the left leg may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001); Manio, supra; 
Evans, supra.

As noted above, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson, supra; 
see also Barnett, supra.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, 83 F.3d 1383.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler supra..  Thus, the same analysis of whether 
new and material evidence has been received must be 
undertaken.

The evidence of record at the time of the August 1994 Board 
decision consisted of the veteran's SMRs, statements from the 
veteran's sister, mother and family friend received in August 
1981, a copy of the citation for Purple Heart Medal awarded 
to the veteran, transcript of a hearing at the RO in April 
1992, multiple inquiries from the veteran's congressional 
representatives, treatment records from J. G. Jenkins, 
D.D.S., for the period from June 1981 to July 1981, letter 
from Dr. Jenkins dated in July 1981, statement of treatment 
from C. F. Eddinger, M.D., dated in September 1981, VA 
hospital summary for the period from November 1, 1983, to 
November 28, 1983, VA treatment records for the period from 
February 1976 to September 1992, letter from Dr. M, dated in 
July 1981, progress note sign by Dr. P, dated in July 1990, 
statement from Dr. M., dated in July 1991, statement from Dr. 
P., dated in July 1991, VA examinations dated in June 1976, 
July 1981, and August 1991, statements from the veteran and 
his wife for the period from November 1976 to November 1992.

The veteran's SMRs did not show a residual of a shrapnel 
wound to the back.  The veteran's February 1971 separation 
examination did note a history of backaches.  

In analyzing this claim, it is important to note the detailed 
findings from a VA examination from June 1976.  The veteran 
give a history of suffering lumbar strain and hitch in his 
back that started after he was knocked approximately 50 feet 
by the concussion from an exploding rocket.  He said that his 
shrapnel wound in the lumbar region caused pain.  The veteran 
complained of a history of muscle spasms but there was no 
indication as to which part of the muscular system was 
involved.

The examiner said that the veteran suffered multiple small 
shrapnel fragment entries with small shrapnel superficially 
involving the skin and subcutaneous tissue.  Such small 
shrapnel had been removed from the right scapular area and 
right middle and index fingers.  This shrapnel had been 
removed through the wound without surgical incision.  The 
examiner noted a two-inch surgical skin scar on the right 
scapular spine which was well healed and asymptomatic located 
proximal to the spine on the right scapula.  The examiner 
said that all the shrapnel fragment injuries had no 
musculoskeletal involvement and there was no subsequent 
evidence of such involvement.  The veteran related his 
complaints of weakness in the right shoulder to his scar.  
The examiner said the veteran had been complaining of lower 
back pain in relation to small shrapnel fragment injury two 
inches to the right of the area of the first lumbar 
vertebrae.  That shrapnel was apparently superficial and 
removed without incision.  The examiner said that the veteran 
complained of occasional lower back pain on an average rate 
of twice a year that would last a few days.  The veteran did 
not have any lower back pain at the time in the examination.

In regard to the lumbar area scar the examiner described the 
area as a one-centimeter (cm) round skin scar that was two 
inches to the right at the level of the first lumbar 
vertebra.  The scar was well healed, asymptomatic, with no 
evidence of musculoskeletal or neurovascular involvement.  
The examiner stated that examination of the lumbosacral spine 
was essentially negative.  He said that the veteran had a 
normal range of bending and rotation ability and no evidence 
of spinal root compression syndrome.  X-rays of the 
lumbosacral spine were normal.  In regard to the veteran's 
shell fragment wounds (SFWs) the examiner noted that the 
veteran had multiple small shrapnel fragment entries with 
small shrapnel superficially involving the skin and 
subcutaneous tissue.  Such small shrapnel had been removed 
from the right scapular area and right paravertebral area at 
the level of the first lumbar vertebra, and from the right 
middle and index fingers.  The shrapnel had been removed 
through the wounds without surgical incision.  A small 
surgical excision had been provided only to remove shrapnel 
in the area of the right scapular spine where there was a 
two-inch surgical scar that was well healed and asymptomatic, 
located proximal to the spine of the right scapula.  

The examiner provided several diagnoses pertinent to the 
veteran's back to include no evidence of muscular spasm, 
residual skin scars from multiple small shrapnel fragment 
injuries, well healed, asymptomatic, residuals of a shrapnel 
injury of the right lumbar spine, and normal lumbosacral 
spine.

The veteran was originally denied service connection for 
residuals of a SFW of the right lumbar area in August 1976.  
He later submitted a copy of a Purple Heart citation showing 
that he was awarded the Purple Heart medal for wounds 
received on February 22, 1968.  The citation did not identify 
the body areas where the veteran was wounded; however, the RO 
established service connection for a scar from a shrapnel 
injury to the right lumbar spine in November 1976.  The 
veteran was assigned a noncompensable disability evaluation 
back to the date of his original claim in June 1976.

The Board notes that the records and letter from Dr. Jenkins 
pertain to a dental issue, as did the letter from the VA Dr. 
M., dated in July 1981.  The July 1981 VA examination also 
related to the veteran's dental claim.  (The evidence is not 
relevant to any of the veteran's current claims.)

The veteran submitted a claim for an increased rating for his 
SFW of the back in December 1977.  He said he had received 
treatment at the VA clinic.  He said that x-rays showed his 
lumbar spine as "really messed up" due to his wounds.

VA treatment records for the veteran for the period from 
February 1976 to December 1977 were associated with the 
claims file in December 1977.  The records showed that the 
veteran was seen for lumbar strain and prescribed Parafon 
Forte in February 1976.  He was noted to have back pain again 
in August 1977.  In December 1977 he was found to have back 
pain and sinusitis.  There was no indication of x-rays of the 
lumbar spine; however, x-rays of the sacroiliac (SI) joint 
were interpreted as normal.  

The veteran's claim was denied in December 1977.

VA treatment records for the period from February to June 
1981 were associated with the claims file in August 1981.  A 
March 1981 entry noted that the veteran had had an 
intravenous pyelogram (IVP) and complained of extreme pain 
over the kidneys and in the testes.  

The lay statements from the veteran's mother, sister, and 
family friend addressed the veteran's claim of suffering a 
facial injury in service with damage to his teeth and jaw.  
The veteran was also noted to have been wounded in the back 
and to complain of back pain since that time.  

A treatment summary was provided by Dr. Eddinger in October 
1981.  He reported treating the veteran for sinusitis and 
bursitis in 1975, upper respiratory infection and bursitis in 
1977, sinusitis and arthritis in 1979, bursitis, arthritis 
and upper respiratory infection and 1980, arthritis and 
sinusitis and 1981, and he last treated the veteran for sinus 
headache in February 1981.  He did not state what joint or 
joints were involved in the treatment for bursitis and 
arthritis.  He also did not provide any of his records.

The veteran submitted a claim for an increased rating for his 
service-connected scar of the right lumbar area in November 
1983.  He reported that he was currently hospitalized at a VA 
facility.

A VA hospital summary, for the period from November 1 to 
November 28, 1983, noted that the veteran was hospitalized 
for evaluation of chronic low back pain.  He underwent 
electromyography (EMG)/nerve conduction studies, myelogram, 
and a computed tomography (CT) scan.  The EMG, CT scan and 
myelogram were determined to be normal.  The summary noted 
the veteran had suffered a shrapnel injury to the right 
shoulder and the lumbar spine in 1968 but had done well until 
1982 when he had an on-the-job injury when his seat broke on 
a train and he landed on his right shoulder and buttocks.  He 
did well with conservative treatment from the back and 
shoulder pain until February 1983 when he was on the job and 
a tree limb snapped and he was hit.  This cost him one of his 
kidneys and abdominal exploratory surgery.  The veteran 
complained of increasing pain primarily on sitting, and 
walking.  The veteran's pain was not associated with his 
service-connected scar of the right lumbar area in the 
summary.  

The veteran's increased rating claim was denied in March 
1984.  The RO cited to the results of the June 1976 VA 
examination as the baseline for assessing the veteran's 
residuals of his shrapnel wound to the right lumbar area.  
The rating decision cited to two intercurrent injuries - the 
fall while working on the railroad and the tree limb across 
the back resulting in the loss of a kidney as the causes of 
the veteran's current symptomatology.

The veteran sought an increased rating for, inter alia, his 
service-connected scar of the right lumbar area in May 1990.  
He submitted a statement in September 1990 in support of his 
claim wherein he said he had been treated for back problems 
and numbness in the left leg for the past 22 years.  He said 
he had lost his left kidney on account of his shrapnel wounds 
and could not walk 200 yards without his left leg going into 
severe muscle spasm and getting numb.  He said he was told 
that he had nerve damage to his lumbar spine and that nothing 
could be done about it.

The veteran included several attachments, to include a March 
1984 letter from the RO that informed him of the March 1984 
rating decision that denied his claim.  He also included a 
copy of a Standard Form (SF) 509, Progress Note, from Dr. P., 
a VA physician.  The progress note was dated July 30, 1990, 
and was written in response to a telephone conversation with 
the veteran of that date.  The note discussed the status of 
the veteran's lower back, particularly at the L5-S1 level, 
when he was injected with Depo-Medrol.  The note said that 
the veteran's complaints of left leg and left testicular 
pains responded well to the injections into the L5-S1 
epidural space.  The veteran still related left leg numbness 
and a knotty muscular sensation in the left anterior thigh.  
Dr. P. also stated "this gentleman sustained a shrapnel 
wound in the lumbo-sacral area during the Vietnam War.  While 
inserting needles in the L5-S1 level, midline and laterally, 
it was obvious that we were encountering abnormally dense 
tissue which, I think, represents scar formation during 
healing of the war wound.  In turn, I think his neurological 
symptoms are being triggered by nerve root compression by his 
scar tissue.  In relation to this, I have requested a 
neurological consultation by [a VA physician], for further 
evaluation."  (There was no indication that Dr. P. had 
reviewed the veteran's claims file, to include the November 
1983 hospital summary which reported on the two intercurrent 
back injuries, especially the significant injury which 
resulted in the loss of the veteran's left kidney.)

The veteran's claim was denied in November 1991.  He 
perfected an appeal of that decision that was eventually 
addressed by the Board decision in August 1994.  He submitted 
a number of items in support of his claim prior to the 
Board's adjudication.

The veteran submitted VA medical records for the period from 
December 1978 to May 1991 in June 1991.  Entries dated in 
December 1978 noted complaints of back pain, to include pain 
radiating into his left leg.  A 1991 clinical entry also 
noted complaints of back pain that radiated into the left 
leg.  The assessment was peripheral neuropathy versus 
neuritis and chronic lower back pain.  Finally, a copy of an 
Agent Orange examination from June 1990 provided a history of 
the veteran's different health complaints.  Shrapnel wounds 
of the right shoulder, hands and back were noted.  There was 
also an entry reporting removal of the left kidney in 1982.  
The original entry indicated as secondary to shrapnel but the 
word shrapnel was later crossed out and the word trauma 
written above it.

The veteran submitted his appeal in July 1991.  He contended 
that there was a mistake made as to the location of his 
shrapnel wound of the back and that the actual wound was 
located at the L4-L5 area on the left side of the lumbar 
spine.  He said that he never had a shrapnel wound in the 
right lumbar area.  He submitted statements from two VA 
physicians in support of his claim, both dated in July 1991.  
The first statement was from Dr. P., the same VA physician 
that had written the July 1990 progress note.  Dr. P. said 
the veteran's shrapnel wound scar was on the left side of the 
lumbar spine at the L4-L5 level.  He said there was no 
shrapnel wound scar on the right lumbar spine.  The second 
statement, from a Dr. M., reported that the veteran had been 
treated for chronic low back pain, weakness, and decreased 
sensation in the left leg.  Dr. M. said that the veteran's 
complaints were related to a shrapnel injury that the veteran 
received in Vietnam.  (Neither physician provided any 
rationale for their opinions, and did not address the other 
evidence of record, specifically the June 1976 VA examination 
and the intercurrent back injuries, in making their 
statements.)  

The veteran also submitted a partial copy of an EMG/NCV study 
conducted in 1983.  The report did not include an 
interpretation by the examiner.

The veteran was afforded several VA examinations in September 
1991.  The VA orthopedic examiner said that neither the 
claims file, nor records prior to January 17, 1991, were 
available for review.  It was noted that the veteran's left 
kidney was removed in 1982 or 1983 as secondary to a 
contusion and laceration sustained from a falling tree limb.  
The veteran was noted to complain of recurrent low back pain 
and left back muscle spasms.  He also reported left leg pain 
of a dull ache in a nature that went down the posterior 
aspect of the thigh to the foot and toes.  He also reported 
sharp, burning, pains of intermittent nature in the same 
area.  The examiner noted that there was a one-half inch 
small, mobile, nontender scar just to the left of the midline 
of the spinous processes at the L3 level.

The examiner provided range of motion measurements of the 
veteran's back as well as measurements of the veteran's thigh 
and calves on each leg.  The examiner reported on the results 
of an x-ray dated in August 1991 that revealed disc spaces of 
the lumbosacral spine to be normal.  The SI joints were also 
normal in appearance.  There was however sclerosis at the end 
plates of T10 and T11.  The diagnoses were multiple fragment 
wounds to the left lumbar area, multiple fragment wound to 
the right index and long fingers without sequelae, right 
ulnar nerve entrapment at the elbow suspected, and meralgia 
paresthetica.  The examiner added an addendum wherein he said 
that the veteran had subjective hypesthesia in the anterior 
lateral aspect of the left thigh which was consistent with 
entrapment of the anterior lateral femoral cutaneous nerve.  
He said this did not appear to be related to the lumbar 
spine.  He suggested that past records of any EMG or NCS 
studies of the left lower extremity be reviewed.  He also 
recommended getting the records regarding the veteran's left 
kidney contusion and laceration.

The veteran was also afforded a VA neurological examination.  
There is no indication that the examiner reviewed the claims 
file as part of his examination.  The veteran's chief 
complaint was pain in the back with weakness of the left 
lower extremity and numbness in the lateral femoral cutaneous 
distribution of the left lower extremity.  The veteran gave a 
history of a shrapnel wound in 1968 in the lower back and 
right shoulder areas.  The veteran said his spine was not 
shattered by the shrapnel but that the shrapnel had 
apparently lodged to the left of the spine.  He said he had 
had pain in the low back since and within six months of the 
injury he had a radiating pain through the course of the 
sciatic nerve all the way down to the great toe area.  He 
began to experience a burning numbness in the lateral femoral 
cutaneous distribution of the left lower extremity within the 
past six years.  The examiner noted that the shrapnel wound 
to the right shoulder apparently did not injure any nerves.

The examiner reported that there was tenderness primarily 
around the L3 vertebra where there was an old entry wound 
from shrapnel.  On straight leg raising the veteran could go 
to 90 degrees bilaterally but complained of left-sided pain 
that he said was in the area of the old shrapnel wound.  
There was no atrophy of muscle groups in the lower 
extremities and the veteran did not complain of any radiation 
of pain into the left lower extremity on straight leg 
raising.  The examiner remarked that the veteran had a lot of 
weakness in the left lower extremity.  It seemed to involve 
just about every major muscle group.  The veteran was unable 
to dorsiflex his foot at all and it seemed to have a 
reasonably good anterolateral compartment bulk.  The 
examiner's impression was that the veteran had a low 
backache, history in the past of sciatic type pain in the 
left lower extremity but not demonstrating any root 
abnormalities at the time of the exam.  The veteran had a 
rather diffuse weakness in the left lower extremity which 
seemed to correspond more with the conversion type reaction 
than with a root or peripheral problem.  He noted that the 
veteran seemed to describe a meralgia paresthetica which 
began about six years ago but was not present.  In spite of 
rather diffuse weakness to the left lower extremity the 
veteran did not demonstrate any loss of muscle bulk.  The 
examiner said he suspected that the veteran's back pain was 
largely related to scar tissue formation in the area of the 
muscle in which the shrapnel was embedded.  He said he did 
not think that there were any lingering root problems as a 
result of that injury.  He also said that he thought the 
symptomatology in the left lower extremity was largely of the 
conversion type, as were the findings.  Finally the meralgia 
paresthetica would probably not be related to the original 
injury since its appearance was only six years ago.

The veteran submitted a statement in October 1991 wherein he 
continued to express his disagreement with the ongoing denial 
of his claim.  He also stated at one point that he had never 
claimed any residual of a retained foreign body.  Rather, he 
was claiming he had nerve root compression by scar tissue and 
nerve damage from the SFW of the lumbar spine.  

The veteran testified at a Travel Board hearing in April 
1992.  The veteran's testimony was in keeping with prior 
statements he had submitted.  He asserted that the problems 
he experienced in his back and left leg were due to his SFW 
from service.  He noted the statements from the doctors 
saying that he was wounded in the L4-L5 area.  The veteran 
testified to the severe pain he had in his back and leg when 
working for the railroad; however, he did say that his 
previous injuries were the cause of that pain.  He said his 
pain was related to his wounds.

The veteran submitted a statement in July 1992.  He repeated 
his contention that he was wounded in the left lumbar spine 
and that his current back and left leg problems were related 
to that injury.  The veteran submitted several duplicate 
items with his statement.  He also included a rehabilitation 
medicine service (RMS) clinical entry dated in April 1989.  
The veteran was noted to complain of back problems.  Results 
of a physical examination were recorded.  The impression was 
low back pain syndrome and possible mild chronic left L5 
radiculopathy.  The veteran was also noted to use a 
transcutaneous electrical nerve stimulation (TENS) unit.

The veteran's case was remanded by the Board in September 
1992 for additional evidentiary development.

VA records for the period from February 1980 to September 
1992 were associated with the claims file in October 1992.  
An entry dated December 10, 1982, noted that the veteran had 
suffered a severe injury from a tree falling on him two weeks 
earlier and had a kidney removed.  He complained of back 
pain.  Another entry dated May, 25, 1983, reported that the 
veteran complained of pain in his neck, upper back and left 
arm.  The veteran described injuring his back on June 7, 
1982, in an accident on a train.  He said he was told he had 
a crushed disc.  The assessment was probable bursitis.  An 
entry dated July 12, 1983, noted that the veteran continued 
to complain of back pain, back pain that he attributed to a 
June 1982 injury he suffered while working for the railroad.  
There was no mention of any SFW at all, and no mention of the 
veteran's military service.  The statements from the veteran 
and findings from the examiner all related to injury suffered 
by the veteran while he worked for the railroad.

There was a gap of six years in treatment from VA, from 1984 
to 1990.  The next entry was dated in December 1990.  The 
veteran was getting injections for his back pain.  The 
impression at that time was possible adhesive arachnoiditis 
as the cause of the veteran's low back pain.  Another entry, 
dated in March 1991, noted that the veteran had received a 
number of injections for his back, but with limited success.  
There was no reference to the etiology of the veteran's back 
pain and complaints of pain radiating to the left thigh.  The 
assessment was peripheral neuropathy versus neuritis.  An 
April 1991 entry reported that the veteran had peripheral 
neuritis secondary to a shrapnel wound in the lumbar spine 
without referencing any evidence of the injury.  A neurology 
clinic note, from July 1991 reported on the veteran's claim 
of peripheral neuropathy as secondary to his shrapnel wound 
and that the veteran had a note from an anesthesiologist to 
that effect.  However, the examiner did not provide an 
opinion to support the veteran's contention.  Several 
additional entries contained findings that the veteran had 
peripheral neuropathy as secondary to his shrapnel wound of 
the lumbar spine.  However, none of the entries made any 
reference to a review of the veteran's claims file in 
providing such findings.

Additional SMRs were received in October 1992.  The records 
included the veteran's discharge physical examination from 
February 1971.  There were no abnormalities of the spine 
noted on the physical examination.  The report of medical 
history noted a shrapnel wound to the right shoulder.  There 
was no wound of the back noted.  The veteran was noted to 
complain of backaches from time to time.

The veteran submitted multiple lay statements wherein he 
maintained that he was wounded in the left lumbar spine area 
and that the VA examiner was wrong when he reported the 
results of the examination in 1976.  The veteran also 
maintained that his shrapnel would to the left lumbar spine 
was the cause of his back pains and the radiating pain into 
his left leg.

The veteran also submitted numerous letters to his 
congressional representatives wherein he repeated the same 
contentions.

The Board issued a decision in August 1994 that denied 
entitlement to service connection for a scar of the left 
lumbar area.  The decision also found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an injury to the lumbar spine with 
neurological manifestations involving the left leg.  The 1976 
VA examination report was the crux of the case in denying the 
claim.  The Board found that scars in the left lumbar area 
were noted years after service and not related to service.  
The Board determined that the earlier medical records were 
more probative in evaluating whether the veteran was wounded 
in the left lumbar area.  As to the new and material issue, 
the Board noted that, at the time of the 1984 rating 
decision, the veteran had been found to suffer from two 
significant intercurrent back injuries since service.  The 
Board determined that evidence submitted since the 1984 
rating decision referenced injuries to the left lumbar spine.  
Earlier in the decision, the Board had denied entitlement to 
service connection for a scar of the left lumbar spine.  
Therefore, there was no basis to establish service connection 
for an injury of the left lumbar spine with neurological 
manifestations involving the left leg.  The Board determined 
that the medical evidence referring residual pathology to a 
scar of the left lumbar area was not probative for reopening 
the veteran's claim.  

The veteran sought reconsideration of the Board's decision in 
September 1994.  The veteran's motion was denied in February 
1995.

The veteran submitted a request to reopen his claim in 
September 1996.  The evidence associated with the claims file 
subsequent to the Board's August 1994 decision includes the 
following:  Agent Orange Veteran Payment Program Attending 
Physician Statement, dated in August 1994, article from The 
American Legion Magazine, dated in August 1994, letter from 
T. L. Bruce, dated in December 1994, Decision on Appeal from 
Special Master for Appeals for Agent Orange Administration, 
dated in April 1995, SF 544 - Statement of Patient's 
Treatment, dated in November 1994 and received in November 
1996, Physician's Certificate, South Carolina Department of 
Social Services, dated in September 1996 and received in 
November 1996, examination report from D. C. Trott, M.D., 
dated in November 1997, transcript of a hearing at the RO in 
August 1999, records from Greenville Memorial Hospital, dated 
in May 2001, records from Upstate Cardiology dated from May 
2001 to June 2001, records from Perry Community Hospital 
dated from September 2003 to March 2004, VA examination 
reports dated from November 1994 to November 2003, VA 
treatment records and statements from VA physicians for the 
period from January 1993 to April 2004, and statements from 
the veteran and his wife dated from August 1994 to May 2004.

The medical evidence added to the record is new, with a few 
exceptions, in that it was not of record previously.  In 
light of the significant amount of evidence submitted since 
the August 1994, to include the multiple VA examinations, VA 
treatment records, testimony of the veteran and statements, 
the Board finds that the evidence is such that it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for lumbosacral strain with neurological 
manifestations affecting the left leg.  This is because of 
the several VA physicians' statements and VA examination 
findings that relate the veteran's lumbar spine strain and 
neurological manifestations to his SFW in service.  Since the 
Board is required to presume the credibility of the evidence, 
it would be error at this point to address the probative 
value of the evidence without reopening the claim.  The Board 
next turns to the merits of this claim.

The veteran submitted an Agent Orange Veteran Payment Program 
Attending Physician Statement, dated in August 1994.  The 
form was signed by a VA physician, Dr. E., from the VA clinic 
in Greenville, South Carolina.  In regard to this issue, the 
form reports that the veteran suffered from low back pain and 
peripheral neuropathy of the left leg.  The condition was 
listed as due to traumatic injury consisting of a SFW of the 
lumbar spine in Vietnam that also resulted in the loss of the 
left kidney.  There were no medical records attached, only 
the statement from the physician in the respective blocks on 
the form.  The VA physician did not address the evidence of 
record that clearly showed that the veteran's left kidney was 
removed in 1983 subsequent to a nonservice related injury and 
that there is no competent evidence of record to show that 
the veteran's service-connected shrapnel wound contributed to 
the removal in any way.

The article from The American Legion Magazine addressed a 
situation at the Board where two attorneys were determined to 
have removed material from some veterans' claims files.  
There is no evidence that the veteran's claims file was 
affected by the actions of the two attorneys and no evidence 
of record that his file was tampered with during the pendency 
of his prior appeal.  

The December 1994 letter from Mr. Bruce attested to the 
veteran's financial circumstances.  It did not address the 
merits of his claim.

The Decision on Appeal from Special Master for Appeals for 
Agent Orange Administration, dated in April 1995, denied the 
veteran's application for participation in the Agent Orange 
Program.  The Master referred to the veteran's claim, as 
completed by the VA physician in August 1994, and determined 
that the veteran's disabilities were the result of traumatic 
or accidental injuries and not exposure to Agent Orange.  As 
such, the veteran was not eligible for benefits under the 
program.  

The SF 544 was completed by an acting chief of medical 
administrative services at the VAMC in Columbia.  The form 
appears to have been signed by another individual for the 
acting chief.  The form lists several diagnoses, to include 
residuals of gunshot wounds to the right shoulder and 
lumbosacral spine and status post left nephrectomy due to 
gunshot wound.  The form also includes a statement regarding 
the veteran's limitations and a conclusion that he is 75 to 
100 percent disabled.  The Board notes that this form was not 
prepared by a medical professional.  Moreover, the form takes 
its findings verbatim from different sections of the Agent 
Orange Veteran Payment Program Attending Physician Statement.  
In short, the information is duplicative of that contained on 
the form.

The Physician's Certificate, South Carolina Department of 
Social Services, dated in September 1996, was completed by 
the same VA physician who completed the veteran's Agent 
Orange Program application.  She indicated that the veteran 
was permanently disabled.  She did not indicate what medical 
condition(s) constituted the veteran's disability.  

The records from Greenville Memorial Hospital relate to 
treatment provided to the veteran for cardiac-related 
symptoms in May 2001.  The one item of note is that the 
veteran related a history of a left nephrectomy in 1983 due 
to a lacerated kidney.

The records from Upstate Cardiology and Perry Community 
Hospital relate to treatment for the veteran's cardiac 
symptoms and other conditions unrelated to the issues on 
appeal.

The examination report from D. C. Trott, M.D., dated in 
November 1997, appears to be a consultation for the veteran's 
disability retirement from the railroad.  The veteran is 
identified as a retired conductor from the Northern Suffolk 
Railroad.  Dr. Trott said that the veteran had a long, 
complicated low back history primarily involving two 
injuries.  The first was a SFW from 1968.  The second injury 
had to do with a fall while working for the railroad in 1982.  
The Vietnam injury involved some shrapnel wounds around the 
lower spine.  The veteran reported that he was in a stryker 
frame for two years and had several surgeries to remove 
shrapnel.  He was able to recover to some degree and was able 
to carry on with life but with constant pain.  The railroad 
injury occurred in 1982 when the seat he was sitting on in a 
train fell off the wall and he landed on his buttocks on the 
floor and then hit up against the wall with his right 
shoulder.  He was out of work for two years after this time 
and was only able to work on light duty for about a year 
after that and was retired in 1985.  The railroad injury 
aggravated his preexisting back pain from the military 
injury.  

The veteran reported a constant, severe pain in the low back.  
He reported persistent numbness in the anterior part of the 
left thigh.  He also said that he got spasms in his left 
thigh.  He used a TENS unit in order to sleep at night.  Dr. 
Trott described a number of physical findings, to include 
range of motion measurements and strength measurements.  The 
assessment was persistent lower back pain with leg weakness.

In reviewing this report the Board notes that the veteran was 
not in a stryker frame for two years following his wounding 
in 1968.  There is no indication that he required any period 
of recuperation from his back wound.  There is no other 
mention of this in the numerous VA records, VA examination 
reports or other statements provided by the veteran.  The 
examination report is also noteworthy in that the veteran did 
not disclose his back injury which resulted in the loss of 
his left kidney.

VA treatment records for the period from January 1993 to 
August 1994 contain a number of entries of treatment for 
complaints of back pain.  The veteran related on a number of 
occasions that his back pain was due to his shrapnel wound of 
the lumbar spine.  A rehabilitation medicine consultation 
from July 1994 noted that a magnetic resonance imaging (MRI) 
test of the lumbar spine was normal in June 1993.  Scar 
tissue over the lumbar paraspinals was noted.  A September 
22, 1994, orthopedic consultation noted that the veteran 
claimed a long history of back pain from his wound in 
service.  The examiner reported that an x-ray of the 
lumbosacral spine showed a 2-millimeter (mm) metallic object 
projected anterior to S2.  There was no evidence of a 
fracture, subluxation or acute injury.  The examiner's 
assessment was status post multiple shrapnel wounds in 
Vietnam.  He said that the physical examination was somewhat 
confusing but the findings were consistent with nerve root 
irritation at the left lumbar levels.  There was no muscular 
atrophy to correlate with weakness.  

The veteran submitted a statement in November 1994 wherein he 
alleged that some of his medical records had been removed 
from his file.  He also said that he had surgery for his 
wounds in Vietnam.  

The veteran was afforded a VA orthopedic examination in 
November 1994.  He claimed back pain since his SFW in 
service.  The veteran also said that he "underwent some 
abdominal surgery for apparent intestinal injuries and had 
some of the shrapnel excised."  The veteran claimed to have 
a piece of shrapnel located just anterior to his sacrum.  The 
examiner reported that there was a 4-mm SFW scar in the lower 
thoracic region that was well healed and non-tender to 
palpation.  The examiner said that anterior/posterior (AP) 
and lateral view x-rays of the lumbosacral spine showed a 
very small shrapnel fragment anterior to the sacrum but with 
no evidence of foraminal stenosis, lumbar disc disease, or 
significant degenerative changes.  Oblique views were 
pending.  The impression was chronic intractable lumbar 
strain.  

X-rays of the lumbar spine, with an oblique view, were 
interpreted by a radiologist to show "the lumbar spine 
appears well aligned and spaced.  Vertebral height is well 
maintained.  The pedicles appear intact."  There was no 
mention of a metallic object.

A general medical examiner recorded a history of SFW to the 
lumbar spine with chronic numbness of the left lower 
extremity with occasional bowel and urine incontinence.  The 
veteran also gave a history of left nephrectomy secondary to 
SFW.  The pertinent diagnosis was shrapnel injury of the 
lumbar spine with resultant numbness in both legs, status 
post left nephrectomy and occasional bowel and urine 
incontinence.  

The veteran was also afforded a gastrointestinal examination 
in November 1994.  The veteran gave a history of SFWs to the 
abdomen and the loss of his left kidney due to his SFWs.  He 
also thought he had a possible partial bowel resection as 
part of his treatment.  The examiner did note the presence of 
a midline scar consistent with abdominal surgery.  

The veteran submitted additional evidence in November 1996.  
Some of the evidence consisted of VA treatment records.  One 
was an orthopedic consultation from May 1993.  The veteran 
claimed to have lumbar scar tissue due to his SFWs with root 
impingement, the examiner noted that the veteran said that at 
least three doctors said so.  The examiner said that x-rays 
showed a possible area of impact at the inferior pars area at 
L4 on the left.  The assessment was possible root impingement 
on the left.  The examiner said that he could not review past 
CT/myelogram results because they were from the 1970's.  He 
wanted a new MRI.  If scars were shown, no operation, if 
scars were not shown, then excision was in order.  Also 
included was partial copy of an Agent Orange Protocol 
Examination from June 1990.  On the past history portion of 
the report the veteran was noted to have had his left kidney 
removed in 1982.  The entry originally indicated that this 
was secondary to shrapnel.  The word shrapnel was lined out 
and the word trauma written above it.

Associated with the claims file were reports for two EMG 
studies.  One, dated in December 1994, reported that there 
was normal peroneal and ulnar nerve conduction studies.  
There was normal right and left lower extremity EMG study.  
An EMG report from January 1997 was interpreted as normal of 
the left lower extremity.  There was evidence of prolongation 
of the left peroneal motor distal latency and mild left sural 
slowing.

The veteran was afforded a VA orthopedic examination in 
January 1997.  The veteran gave a history of sustaining SFWs 
in service that required removal of part of his small bowel 
and his left kidney.  He complained of significant problems 
with his back of muscle spasms and constant pain.  He had 
occasional radiation into his left lower extremity.  The 
impression was status-post SFW to the lower back with 
persistent pain and extensive scar formation.  The examiner 
stated that the claims file was not available for review.  An 
x-ray of the lumbar spine was interpreted to show minimal 
degenerative change throughout the lumbar spine with mild 
facet sclerosis and disc space narrowing at L5-S1.  There was 
no evidence of a metallic fragment.

The veteran was afforded a VA neurological examination in 
January 1997.  The veteran gave a history of a SFW in the 
center of his back that extended through to his abdomen, 
causing considerable damage.  He complained of numbness in 
the front surface of his left leg and a burning sensation in 
his lower leg.  Occasional numbness in the right leg.  He 
also complained of back pain that was, at times, disabling.  
The veteran indicated the area of the scar from the entry 
point of his SFW and said that his back pain was below that 
and more to the left.  The examiner noted two pinhead-sized, 
pitted areas in the low back that were freely movable and did 
not seem to extend through the skin.  He could not confirm 
that they were scars from entry points of shrapnel as opposed 
to blackheads.  Motor strength examination demonstrated no 
weakness.  Muscle mass and tone were described as normal.  

The impression was that "it seemed" that the veteran had a 
sensory neuropathy of the anterior femoral cutaneous nerve of 
the thigh on the left side (previously diagnosed as meralgia 
paresthetica) and there was some evidence for a 
polyneuropathy reflected in the absence of the ankle jerks 
and the diminished primary sensory functions in the distal 
lower extremities.  The examiner said that a second diagnosis 
that should be considered was restless leg syndrome based on 
the veteran's history of kicking and movement of his legs 
during sleep.

The veteran submitted a statement in October 1997.  He 
repeated his assertion that records had been removed from his 
file.  He also asserted that the VA physicians conducting his 
examinations were altering the facts.

The veteran submitted his notice of disagreement with a 
February 1997 rating decision in January 1998.  The veteran 
provided a detailed summary of what evidence he felt 
supported his various claims.  He included a copy of a 
letter, with the date whited out, from Railroad Retirement 
Board.  The letter acknowledged receipt of the veteran's 
claim for a disability annuity and said that his claim was 
being processed.  He also included copies of VA treatment 
records; nearly all were duplicates.  One clinical entry from 
the pain clinic provided an assessment of the veteran's 
condition and the results of January 1997 EMG results.  The 
impression was lumbar radiculopathy, right greater than left.  

The veteran was afforded a VA neurology examination in March 
1998.  The veteran complained of chronic unremitting pain in 
the lower back, in the left leg, the right shoulder and in 
the neck.  The examiner reported that a prior evaluation 
disclosed the presence of a mild sensory neuropathy of the 
left lower extremity manifested mainly by a decrease in 
pinprick perception in the distribution of the left anterior 
femoral cutaneous nerve of the thigh.  EMG testing confirmed 
that there was a delay in sensory conduction in the sural 
nerve which is a similar branch of the femoral sensation 
distribution.  The examiner said that the veteran had no 
motor nerve conduction abnormalities and no electromyographic 
abnormalities.  The examiner noted that the veteran said he 
had been told that he had a severe shrapnel wound with 
extensive and severe scar tissue in the back and that the 
scar tissue had grabbed nerves and was compressing the nerves 
and was the cause of his pain.  The veteran also reported 
that the state of Nevada had paid him "big-money" for his 
war wounds which included these extensive shrapnel wounds 
plus abdominal wounds in which he had part of his bowels 
taken out.

The examiner reported that the veteran had a very small wound 
about the size of a ballpoint pinpoint in the middle of the 
lumbosacral spine perhaps around L4-L5.  This was the 
shrapnel wound that the veteran reported that had caused the 
scar tissue that had trapped all of the nerves in his back.  
The examiner stated that the veteran demonstrated no edema, 
no firmness in the normal massive muscle and soft tissue.  
The examiner stated that the veteran had an extensive 
abdominal surgical wound that was well healed and in the 
midline extending from the xiphoid down below the navel.  The 
veteran wore a lumbosacral corset.  

The examiner's impression was that there were no neurologic 
abnormalities to support the extent of the veteran's 
complaints.  He said there was a partial left femoral 
neuropathy manifested by a decrease in sensation in the 
anterior femoral cutaneous nerve of the thigh and an EMG 
finding of delayed sensory conduction in the sural nerve on 
the left side.  There were no objective neurological 
abnormalities to support the veteran's complaints of 
disabling chronic pain.  He said a lot of the veteran's 
complaint was centered around anger and hostility and the 
feeling that he had been wronged by the system.

The veteran was afforded a VA orthopedic examination in 
January 1998.  The examiner noted that the veteran reported 
frequent low back pain and had a history of kicking his wife 
during the night secondary to some uncontrollable jerking 
sensation he has in his lower extremities.  He had occasional 
paresthesias down his lower extremities particularly the left 
side.  The examiner noted that the veteran was afforded 
examinations in neurology, and orthopedics as well as general 
medicine in January 1997.  

The examiner referred to an MRI study from February 1997 
which revealed evidence of significant stenosis from the L2-
L3 level all the way down to L5.  There was evidence of a 
right-sided bulging disc at the S1 level with evidence of 
root compression, and as previously noted foraminal stenosis 
diffusely in the lumbar spine.  The examiner said that 
findings were confirmed by plain x-rays taken at the same 
time.  He said that the last neurologic evaluation left an 
impression of right-sided sensory neuropathy of the right 
ulnar nerve and left anterior femoral cutaneous nerve 
deficit.  He said that the orthopedic evaluation had an 
impression of pain syndrome of the lumbar spine.  The 
examiner's impressions were significant spinal stenosis, 
probably unrelated to shrapnel wound, and probable cervical 
stenosis as well, most likely unrelated to shrapnel injury.  

The results of a MRI of the lumbar spine, dated in February 
1998, were associated with the claims file.  The report was 
as follows:  there was no stenosis at the L1-L2 level.  There 
was degenerative central canal stenosis at the L2-L3 level 
due to a combination of annular bulging, thickening of the 
ligamentum flavum, and hypertrophic changes at the apophyseal 
joints.  There was a similar degree of degenerative central 
canal stenosis at the L3-L4 level.  There was mild stenosis 
of both intervertebral nerve root canals.  There was no 
evidence of significant central canal stenosis at the L4-L5 
level, but there was mild bilateral intervertebral nerve root 
canal stenosis secondary to hypertrophic changes at the 
apophyseal joints.  There was disc narrowing and desiccation 
at the L5-S1 level consistent with degenerative disc disease 
(DDD).  Findings were present consistent with a small disc 
protrusion at the L5-S1 level which encroached upon the 
anterior aspect of the central spinal canal at and just to 
the right of the midline.  This was contiguous with the right 
S1 nerve root but it was not contiguous with either in the 
thecal sac or the left S1 nerve root.  There was only minimal 
posterior displacement of the right S1 nerve root.  
Hypertrophic changes at the apophyseal joints resulted in 
narrowing of the intervertebral nerve root canals at the L5-
S1 level bilaterally, to a greater degree on the left.  
Sagittal images showed normal alignment of the lumbar 
vertebrae.  The conus appeared normal and ends at the L1-L2 
level.  No other abnormalities were noted.  The MRI report 
did not indicate any evidence of a metallic object.

The veteran and his wife testified at a hearing at the RO in 
August 1999.  It was noted that additional medical evidence 
was presented by the veteran at the hearing.  The veteran 
said that a Dr. W. at VAMC Columbia put a camera in his back 
and saw the damage, as well as scar tissue from a shrapnel 
wound.  The veteran was asked if the procedures were done in 
regard to his lumbar strain and he said there was no strain 
involved, that everything was related to his wound.  He 
stated that he still had shrapnel embedded in his back with 
an x-ray to prove it.  He said that he had numbness and knots 
in his leg that were directly related to the shrapnel wound 
in the back.  He also had peripheral neuropathy and numbness.  
In regard to the scar of the right lumbar area the veteran 
said he was never wounded there.  He said he had medical 
evidence to show that he was wounded at the L4 and L5 area 
just to the left of the spine.  He said that scar was causing 
all of the numbness in his legs and pain in his feet.  He 
said he also had irritation and drainage from his scars.  The 
veteran also testified that he was last able to work in 1993.  
He said that his back had worsened to the point that he 
received disability from the railroad.  The veteran also 
expressed the opinion that some of his records had been 
removed as part of problems at the Board where VA two 
attorneys were caught removing records.  The veteran, in 
summarizing his testimony, said he was paralyzed in 1968 
after he was wounded and was in the hospital.  His wife 
testified that she drove him to his appointments because he 
was not allowed to drive.  She also testified about the 
veteran's pain and that his legs would go out.  They were 
married in 1987.

The veteran submitted copies of epiduroscopy procedures done 
in June 1998 and September 1998.  The June 1998 report 
indicated that the veteran apparently had a piece of shrapnel 
pass through the lumbar spine and lodge just anterior to his 
sacrum.  The September 1998 report said that the veteran had 
previous epiduroscopy for lysis of adhesions with some 
improvement.  The current procedure was also done for lysis 
of adhesions.  

The veteran submitted a VA outpatient entry dated in October 
1994.  The entry was signed by Dr. E, the VA physician who 
signed the Agent Orange Program application.  She noted that 
the veteran reported that another piece of shrapnel had been 
found in his back.  Her assessment was residuals of s SFW of 
the lumbar spine.

The veteran's spouse submitted a statement in October 1999.  
She related that the veteran suffered from continual back 
pain.  She said that he had a big curve in his back that was 
really noticeable.  She also said that they had not had a 
decent night's sleep in a long time because the veteran 
kicked a lot when he slept.

The veteran's case was remanded by the Board in March 2001.

The veteran submitted a VA outpatient treatment entry in 
September 2001.  The entry was from a mental health clinic 
appointment in September 1999.  The veteran was relating 
stressful events that occurred during service in conjunction 
with his treatment for post-traumatic stress disorder.  The 
veteran said that he was wounded in several areas to include 
the lumbosacral spine.  He also said that another piece of 
shrapnel went into his duodenum and eight inches of his 
intestine were removed.  He said that his legs would get 
numb.  He then related how he was on a ladder, sawing a tree 
limb, when his legs became numb and he got down from the 
ladder.  He said that a tree limb hit him and the injury 
caused him to lose a kidney.  

The veteran was afforded a VA PTSD examination in March 2002.  
The veteran related the history of his being wounded in 
Vietnam.  The examiner provided a multi-axis diagnosis.  On 
Axis III, the examiner said that the veteran was status-post 
nephrectomy secondary to injuries sustained in combat in 
Vietnam.  The examiner did not provide any rationale for this 
conclusion.

The veteran later submitted a copy of a VA treatment record.  
The entry, dated June 28, 2002, noted two distinct injuries 
to the veteran's back.  The first was a SFW in Vietnam and 
the second involved the veteran's fall when he worked on the 
railroad in 1982.  There was no mention of the veteran being 
hit in the back by a tree limb.  The examiner noted that the 
veteran brought an x-ray of the low back that showed a 
fracture of the spinous process and shrapnel.  The problem 
list included status-post nephrectomy secondary to injuries 
sustained in combat in Vietnam.

The veteran was afforded a VA dermatology examination in 
August 2002.  The examiner said he had reviewed the claims 
file.  The veteran said that he was wounded in Vietnam in the 
lower spine, right scapula, right fingertips and by less deep 
wounds on the extremities.  He also described suffering a 
perforated bowel that required repair at the time.  He said 
the scar in his lower spine occasionally caused "lightening 
pain down my legs."  The examiner did not review any scars 
of the lumbar spine.

VA treatment records for the period from July 2001 to 
September 2002 were associated with the claims file.  A 
number of entries reported the veteran's assertion of losing 
a kidney due to his wounds in Vietnam.  

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in May 2003.  The 
veteran said that he could not work because of a spinal 
fracture from his SFW in Vietnam.  He submitted a statement 
in support of his claim wherein he said that he suffered 
several SFWs.  This included a laceration of his intestines, 
which required surgery.  He said that VA lawyers had 
destroyed his hospital treatment records.  

The veteran was afforded a VA dermatology examination in 
August 2003.  The examiner said that he had reviewed the 
veteran's claims file.  The veteran gave a history of being 
wounded in Vietnam in 1968 which included his lower spine, 
right scapula, right fingertips and less deep wounds on the 
extremities.  The veteran also described suffering a 
perforated bowel that required repair at that time.  In 
regard to the lumbar spine, the examiner said that there was 
a 2 mm by 2 mm depressed scar.  The examiner said that the 
scar on the lumbar spine was consistent with an acne scar.

The veteran was afforded a VA orthopedic examination in 
November 2003.  The examiner noted a history of shrapnel 
wounds to the lumbar spine in 1968.  He noted that the 
veteran complained of chronic pain in the low back which 
radiated around his left buttock and down the left lateral 
aspect of his leg to the first toe on the left foot.  The 
examiner provided an impression of chronic low back pain with 
evidence of sciatica on examination today.  The examiner 
stated that he felt this was more likely than not related to 
the veteran's 1968 shrapnel injury which had left him with a 
peripheral neuropathy and nerve impingement in his lumbar 
spine.  

The veteran was referred for x-rays of the lumbosacral spine.  
The radiologist report related to x-rays of the lumbosacral 
spine and pelvis.  The radiologist noted that there was a 
single AP view of the lumbar spine from an outside facility 
which was a copy of a radiograph and which was dated 
September 22, 1994.  The radiologist noted that the veteran's 
name was not visible on the radiograph but that a Social 
Security number matching the veteran's was visible.  He 
reported that there was a partially sacralized L5 vertebral 
body.  There was minimal DDD present at L4/L5 level.  The 
lumbar spine vertebral bodies were otherwise normal in 
alignment, height and curvature.  Calcific atherosclerotic 
disease was present within the infra- renal abdominal aortic.  
There was dense calcification of the bilateral iliac arterial 
system within the pelvis as well.  A single AP view of the 
pelvis was said to be within normal limits.

In regard to the September 1994 x-ray, the radiologist said 
that there was a 2 mm, oval shaped metallic radiodensity seen 
to project over the middle sacrum on the single AP view of 
the previous lumbar spine study.  The density was impossible 
to specifically locate given the absence of a lateral view.  
The density was not seen on the current study overlying the 
sacrum.  The density could have resided either internally or 
externally to the patient on the previous study.  The 
assessment was minor abnormality.

The orthopedic examiner provided an addendum to his report, 
five days after he saw the veteran, and after the x-rays were 
taken in November 2003.  He said that films showed minimal 
degenerative disease of the spine that likely as not 
explained the veteran's low back pain and discomfort.

The veteran was afforded a VA neurology examination in 
November 2003.  The examiner said that the sources of the 
veteran's medical history were the claims file and the 
veteran himself.  The veteran complained of pain in his lower 
back and legs, primarily the left leg.  He described a 
constant burning pain in the midline and somewhat to the left 
of the midline of the lower back.  The pain could radiate to 
the left posterior hip, lateral thigh and mid-calf.  The 
examiner noted that the claims file contained multiple 
examinations with two neurological examinations as well as an 
EMG/NCV report.  The examiner noted that the veteran showed 
him a single pelvic lumbosacral AP x-ray with a small dense 
object located over the coccyx, which the veteran claimed to 
be shrapnel that entered his lumbar spine and burrowed all 
the way down "tearing things up inside."  The examiner 
stated that the x-rays done in November 2003 did not show the 
density and that the radiologist noted that the veteran did 
not provide a lateral view to determine the precise location 
of the density.

The following is a verbatim recitation of the examiner's 
findings.

The entire case history and physical 
exam are difficult to put together 
with his service-connected 
disabilities.  He has only the 
tiniest scar in the lower back and 
it is highly unlikely that the 
radiograph he carries with him shows 
any metal inside his body.  The 
endoscopic epidural procedures that 
he had twice in 1998 are of unproven 
value with only a handful of short 
anecdotal papers in the literature 
that seemed to show a high incidence 
of adhesions and scarring without 
convincing evidence of any 
relationship of these findings to 
clinical signs and symptoms.  The 
reported experience with symptom 
relief seems similar to this veteran 
with only transient improvement in 
the majority of patients.  In the 
absence of significant data on 
normals, it is not at all clear what 
to make of the findings reported in 
this veteran during the epidural 
explorations.  The c-file does not 
document the expected course of 
definite symptoms at the time of the 
original injury and persistent 
symptoms ever since then would be 
expected if the shrapnel caused 
injuries that are now responsible 
for his back pain.  He left the 
military three years after the 
injury and worked in law enforcement 
for seven years after that 
indicating that the symptoms are 
much worse now than they were first 
several years after the shrapnel 
injury.  Most likely, he has typical 
chronic LBP of uncertain etiology 
that is so common in modern life.  
Spinal stenosis could contribute to 
causing his low back pain but this 
is also of dubious relationship to 
any service-connected disability and 
more likely the typical spontaneous 
variety.

He may now have a mild peripheral 
neuropathy which would have to be 
restricted to small fibers since he 
was having the same symptoms and 
findings when he had a normal EMG 
and NCV in 1997, but the typical 
herbicide exposure neuropathy is 
acute (almost immediate) or subacute 
(within a couple of weeks to a 
couple of months) onset.  The 
present neuropathy is quite mild and 
difficult to attribute to anything 
during his military service.

The veteran submitted a statement in April 2004.  He 
complained that the orthopedic doctor did not test him at 
all.  He said that he presented x-rays at that time and was 
told that he needed another to compare with it.  He said the 
radiologist refused to read his x-ray.  The veteran also said 
that the shrapnel shown on his x-ray was removed some years 
before the November 2003 examination but that the damage was 
still there.  He focused on the fact of the strength of his 
pain medication was evidence that this was caused by his 
shrapnel wounds.  He wanted to know why doctors in the 
clinics would find him to be severely disabled but that the 
VA examiners would not.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of numbness, tingling and 
pain that he says he has felt since service.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 


condition and to provide a nexus opinion to link the 
veteran's complaints to service, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although several VA physicians have suggested a possible link 
between the veteran's current symptomatology and his SFW of 
the lumbar area, the opinions are not supported by clinical 
findings or diagnostic work-ups and are not shown to have 
been based on a review of service medical records or the 
claims file.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis) (citing Reonal v. Brown, 
5 Vet. App. 458, 460 (1993)); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (without a review of the record, an opinion 
as to the etiology of the underlying condition can be no 
better than the facts alleged by the veteran).  The opinion 
of a VA physician who has review the entire record is 
entitled to greater weight than the opinion of a physician 
who has not.  See Wilson v. Derwinski, 2 Vet. App. 16, 20-21 
(1991) (an opinion relating a current disability to service 
has more probative value when it takes into account the 
records of prior medical treatment so that the opinion is a 
fully informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).

In this case, the veteran has provided an inaccurate history 
to a number of VA and private physicians.  He has claimed 
that he lost a kidney as a result of his SFW, he also has 
claimed that he suffered a fractured spine, was in a stryker 
unit for two years, was paralyzed, and required bowel surgery 
as a result of his SFW.  There is no objective evidence of 
record to support any of those allegations.  The several 
physicians who have provided opinions favorable to the 
veteran's claim have not made any mention of the veteran's 
entire medical history, to include the intercurrent 


back injuries.  Nor is there any indication that any of those 
physicians reviewed the veteran's records, to include his 
SMRs and the November 1983 VA hospital summary in forming 
their diagnoses, impressions, and assessments, or in making 
statements in support of the veteran's claim that he suffered 
a SFW to the left lumbar area that is the etiology of his 
current back and neurological complaints.

Similarly, the veteran's self-reported lay history, 
transcribed in the post-service medical records, that his 
back condition is due to a SFW of the left lumbar area does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).

The November 2003 neurology examiner provided an opinion 
based on a thorough review of the claims file.  His opinion 
was similar in nature to several of the other VA examiners' 
opinions dating from 1991.  In particular, the examiner noted 
that the veteran did not have the expected course of definite 
symptoms that would be expected if he was in fact wounded as 
he said.  The examiner noted that the veteran served another 
three years in the military after being wounded and then 
worked for a long number of years before quitting due to back 
complaints.  The examiner opined that the veteran's problem 
was typical of chronic low back pain of uncertain etiology 
that was common in modern life.  He also opined that spinal 
stenosis could contribute to the cause of back pain, a 
conclusion noted by several other VA examiners.  He did not 
relate any of the veteran's current back complaints to 
service.  The November 2003 VA orthopedic examiner amended 
his impression to state that he felt the veteran's chronic 
back pain was due to degenerative disease of the spine.

When reviewing all of the evidence of record, to include the 
veteran's SMRs, the initial findings regarding the veteran's 
residuals of SFWs on his June 1976 VA examination, and the 
many treatment records, VA and private hospital summaries and 
C&P examination reports, the Board finds that the evidence 
does not support the veteran's contentions that his current 
back and neurology symptomatology 


associated with his left leg are related to any SFW in 
service, or any other incident of service.  

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, there is no 
credible competent evidence to show that the veteran's 
current back disorder with neurological manifestations is 
related to service.  This includes consideration of the 
statements from the veteran, his SMRs, the multiple VA 
treatment records, report from Dr. Trott, and the many VA 
examinations.  The veteran's SMRs do not reflect any wound of 
the lumbar spine in service while they note the wound to the 
right scapula.  The June 1976 VA examination report provided 
the baseline documentation for any residuals of SFWs from 
service.  The veteran was afforded every benefit of the doubt 
in 1976 and granted service connection for the scars in the 
right lumbar area based on a thorough examination.  The 
veteran's Purple Heart medal and what it represents 
notwithstanding, there is clear and convincing evidence of 
two intercurrent injuries that resulted in the veteran being 
awarded disability benefits from his job with the railroad 
and the loss of his kidney and resulting in abdominal 
surgery.  Moreover, the November 2003 VA orthopedic and 
neurology examiners did not relate the veteran's current back 
symptomatology to any SFW in service.  The only VA examiners 
to do so failed to review the veteran's claims file.  
Instead, they provided impressions based solely on a history 
provided by the veteran.  See Elkins, Swann, Wilson, and 
Corry, supra.

As noted above, the Court has held that 38 U.S.C.A. 1154(b) 
does not alter the fundamental requirement of a medical nexus 
to service.  See Clyburn, supra; Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  In the absence of any persuasive 
objective medical evidence to establish a link between any 
currently diagnosed low back disorder, with associated 
neurological manifestations, and any period of service, the 
veteran's claim must be denied.  The preponderance of the 
evidence is against the claim.

C.  New and Material Evidence--Chloracne

Prior Denial

The veteran served in the Republic of Vietnam from August 1, 
1967, to July 27, 1968.

The veteran's original claim for service-connection for 
chloracne was denied by way of an RO rating decision in March 
1993.  The basis for the denial was that there was no 
evidence of chloracne in service or in the post-service 
treatment records.  The veteran did not perfect an appeal of 
the decision and it became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302(b), 20.1103.  

As noted in the Introduction, the veteran's case was remanded 
in March 2001.  In its remand, the Board noted that the 
regulatory presumption relative to chloracne and exposure to 
herbicides was not the same at that time as when the claim 
for service connection was originally denied in 1993.  The 
Board compared regulatory provisions found at 38 C.F.R. 
§ 3.311a(c)(1) (1992) (allowing for a nine-month presumptive 
period) with 38 C.F.R. § 3.307(a)(6)(ii) (1994) (allowing for 
a one-year presumptive period).  The RO was requested to 
determine if the change in regulation was such that a de novo 
review was in order.  See Spencer v. Brown, 4 Vet. App. 283, 
289 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  The RO 
continued to adjudicate the veteran's claim on the basis of 
new and material evidence, rather than on a de novo basis.

The Board notes that a de novo review is not required in this 
case.  The regulations pertaining to presumptive diseases 
associated with herbicide exposure were amended in May 1993, 
see 58 Fed. Reg. 29, 107-29,109 (May 19, 1993).  In 
particular, the presumptive period for chloracne was changed 
to one-year following the last date on which the veteran 
performed military service in the Republic of Vietnam during 
the Vietnam era.  The regulatory change was made effective as 
of February 6, 1991.

The effective date was chosen because of the enactment of the 
Agent Orange Act of 1991, Pub. L. 102-4 (originally codified 
at 38 U.S.C. § 316, now codified at 38 U.S.C. § 1116) on that 
date.  Section 2 of the Agent Orange Act established that 
presumptive service connection for chloracne was in order if 
the disease was manifest to a degree of disability of 10 
percent or more within one year of the veteran's last 
military service in the Republic of Vietnam during the 
Vietnam era.  Thus, the state of the law at the time of the 
1993 rating decision was that there was a one-year 
presumptive period in effect.  The subsequent change in the 
regulations in 1993 did nothing more than have the applicable 
regulations conform to the existing law.  Thus there is no 
change in the law/regulation to warrant a de novo review as 
contemplated in Spencer.

In addition to the above change, several other changes were 
made to the statute and regulations pertaining to claims 
involving herbicide exposure since the veteran's current 
claim was submitted in September 1996.  However, the changes 
are not substantive in regard to the veteran's claim and, 
with one exception noted below, have no impact on the 
consideration of his herbicide related claims.  Accordingly, 
the Board will cite to the current version of the regulations 
in adjudicating the veteran's herbicide-related claims.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(ii).  

The evidence of record at the time of the March 1993 rating 
decision consisted of the veteran's SMRs, statements from the 
veteran's sister, mother and family friend received in August 
1981, copy of the citation for Purple Heart Medal awarded to 
the veteran, transcript of hearing at the RO in April 1992, 
treatment records from J. G. Jenkins, D.D.S., for the period 
from June 1981 to July 1981, letter from Dr. Jenkins dated in 
July 1981, statement of treatment from Dr. Eddinger, dated in 
September 1981, letter from Dr. M, dated in July 1981, 
progress note sign by Dr. P, dated in July 1990, statement 
from Dr. M., dated in July 1991, statement from Dr. P., dated 
in July 1991, VA hospital summary for the period from 
November 1, 1983, to November 28, 1983, VA examinations dated 
in June 1976, July 1981, and August 1991, and statements from 
the veteran and his wife for the period from November 1976 to 
February 1993.

The veteran's SMRs were negative for any complaints or 
treatment for acneform conditions.  The veteran's separation 
physical examination did not report any findings consistent 
with chloracne or any type of acneform condition.

The June 1976 VA dermatology examination did not provide a 
diagnosis of chloracne or evidence of an acneform condition.

A VA outpatient entry, dated July 10, 1981 (referred to as 
the veteran's first Agent Orange examination), noted that the 
veteran complained of a rash and sores on his body that he 
attributed to exposure to herbicides.  The veteran gave an 
18-year history of pustules on his face, back, chest and 
arms.  The examiner said the examination was essentially 
negative except for some follicular plugging and a few 
erythematous papules.  The examiner opined that the etiology 
of the acneform eruptions was possibly due to dioxin but it 
was not definite.  There was nothing further listed for the 
assessment.

As noted above, the letter and records from Dr. Jenkins 
related to evaluation of a dental complaint.

The statements from the veteran's mother, sister, and family 
friend all noted that he complained of a rash since service.

The veteran submitted a claim for, inter alia, removal of 
lipomas in service in September 1981.  

Records from Dr. Eddinger, discussed above, did not show any 
treatment for any type of skin condition.

The veteran's claim for service connection for removal of 
lipomas was denied in October 1981.  The basis for the denial 
was that there was no evidence of lipomas in service.

The VA hospital summary, dated in November 1983, did not 
report on any type of skin condition.  The summary focused on 
the veteran's orthopedic complaints.

The veteran submitted a claim for service-connected 
disability compensation related to exposure to herbicides in 
May 1990.  He did not specify any particular condition at the 
time.  The RO notified the veteran that action on his claim 
would be deferred pending the outcome of litigation regarding 
VA's regulations.

The July 1990 statement from Dr. P. of the VA did not mention 
any type of skin condition.

The RO wrote to the veteran in May 1991 and asked that he 
identify what disabilities he was claiming were the result of 
his exposure to herbicides.

The veteran responded in June 1991.  He said that he had a 
long history of chloracne.  He said that he had been treated 
with antibiotics.  The veteran submitted several VA medical 
records in support of his claim.

This included a partial copy of an Agent Orange Protocol 
Examination conducted in June 1990.  The examiner noted a 
history from the veteran of lymphatic tumors and chloracne.  
The veteran said that he was told that he had chloracne in 
1982.  He had been treated for intermittent "boils all 
over" for 15 years.  No diagnosis was provided.

The veteran also submitted a copy of a VA dermatology 
consultation from July 1982.  The consult was requested 
because the veteran had previously been seen for acneform 
eruptions.  The examiner reported that the veteran had 
nodules on his face, back, and legs.  No lesions were 
present.  The impression was questionable acne/staph 
furuncles.  

The veteran submitted a substantive appeal in regard to the 
back issue in July 1991.  He included a duplicate copy of the 
July 10, 1981, VA outpatient entry.  However, this copy of 
the record entry contained modifications from the first copy.  
Specifically, there was an asterisk in the margin alongside 
the assessment line.  Further, the assessment was changed 
from the previous copy to read "[e]tiology of acneform 
eruptions possibly due to Agent O [sic] dioxin but not 
definite [the letter "s" with a line over it - the symbol 
for without] chloracne."  

Statements submitted by Dr. P., and Dr. M, both VA 
physicians, in July 1991 made no mention of any type of skin 
condition.

The veteran submitted additional VA records in July 1991.  
Included was an outpatient record from May 1981.  The entry 
noted that the veteran had a lipoma removed on May 19, 1981, 
from the right flank of the abdomen.  There was no mention of 
any other type of skin condition.

The veteran was afforded a VA dermatology examination in 
August 1991.  The examiner reported mild acne on the 
veteran's chest and back.  Lesions were also noted on the 
veteran's face.  There were no comedones or cystic lesions.  
The examiner provided no diagnosis and offered no opinion as 
to the etiology of the veteran's skin condition.

The veteran's April 1992 Travel Board testimony was unrelated 
to this issue.

VA records for the period from February 1980 to September 
1992 were associated with the claims file in October 1992.  
The records were provided by the VA outpatient clinic in 
Greenville, South Carolina.  Of note is a copy of the July 
10, 1981, outpatient entry.  As with the first copy 
associated with the claims file, the assessment is the same 
as the veteran's acneform eruptions possibly being due to 
dioxin.  There is no mention of "Agent O" or of chloracne.

The records also contain a March 1992 dermatology 
consultation.  The veteran gave a history of ongoing problems 
with acne and folliculitis of the torso that was controlled 
with amoxicillin.  The examiner reported that the veteran now 
had big pores on the face and minimal acne activity.  
Doxycycline was prescribed.

As noted above, the veteran's claim for service connection 
for chloracne was denied in March 1993.  The basis for the 
denial was that there was no evidence of chloracne in service 
or in the post-service treatment records.  

The veteran submitted a request to reopen his claim in 
September 1996.  The evidence associated with the claims file 
subsequent to the March 1993 rating decision includes the 
following:  transcript of a hearing at the RO in August 1999, 
multiple inquiries from the veteran's congressional 
representatives, Agent Orange Veteran Payment Program 
Attending Physician Statement, dated in August 1994, article 
from The American Legion Magazine, dated in August 1994, 
letter from T. L. Bruce, dated in December 1994, Decision on 
Appeal from Special Master for Appeals for Agent Orange 
Administration, dated in April 1995, SF 544 - Statement of 
Patient's Treatment, dated in November 1994 and received in 
November 1996, Physician's Certificate, South Carolina 
Department of Social Services, dated in September 1996 and 
received in November 1996, examination report from D. C. 
Trott, M.D., dated in November 1997, records from Greenville 
Memorial Hospital, dated in May 2001, records from Upstate 
Cardiology dated from May 2001 to June 2001, records from 
Perry Community Hospital dated from September 2003 to March 
2004, VA examination reports dated from November 1994 to 
November 2003, VA treatment records and statements from VA 
physicians for the period from January 1993 to April 2004, 
statements from the veteran and his wife dated from August 
1993 to May 2004.

The majority of the evidence is new to the record.  There are 
some duplicate statements, military records, and VA treatment 
records.  The records from Greenville Memorial Hospital, 
Upstate Cardiology, Perry Community Hospital and Dr. Trott 
are not material.  Those records relate to treatment and/or 
evaluation of complaints unrelated to the issue of chloracne.  
The letter from Mr. Bruce, The American Legion magazine 
article, and the September 1996 Physician's Statement are not 
pertinent to the issue.  

The several letters from the veteran's congressional 
representatives and senators transmit statements from the 
veteran that are duplicative of statements he has submitted 
to VA in his own right.  

The Agent Orange Veteran Payment Program Attending Physician 
Statement, completed by Dr. E. of the VA, contains a 
diagnosis of chloracne.  There is no basis for the diagnosis 
provided.  Rather, the application form asks for the 
diagnoses to be considered and chloracne is listed as one of 
the applicable diagnoses.

The SF 544 - Statement of Patient's Treatment, dated in 
November 1994 and received in November 1996, contains the 
same information as included in the above statement.  The 
several diagnoses and comments as to the veteran's disability 
status are taken directly from different sections of the 
statement.  The form does not relate to a period of VA 
medical treatment where those diagnoses and findings were 
made as a result of that treatment.  Moreover, the document 
is signed by a person from administrative services and not by 
a medical professional.

The decision from the Special Master for Appeals for Agent 
Orange Administration, dated in April 1995, denied the 
veteran's application for payments from the special fund.  
The denial was based on the application from the veteran 
wherein his disabilities were primarily attributed to trauma 
or accident suffered in service.  There was no mention of 
chloracne in the denial.  

The VA treatment records, for the period from January 2003 to 
April 2004, contain a number of diagnoses, impressions, or 
assessments of chloracne.

The several VA dermatology examinations dated in July 1997, 
March 1998, August 2002, and August 2003 did not provide a 
diagnosis of chloracne.  However, the March 1998 VA examiner 
did diagnose acneform lesions reportedly as secondary to 
herbicide exposure.  

The veteran has submitted a number of statements, and 
provided testimony in 1999, attesting to his development of 
chloracne in service, and his continued treatment for the 
claimed conditions. 

In evaluating the evidence added to the record since the last 
prior final denial in March 1993, and presuming the 
credibility of the evidence, the Board finds that the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection.  The veteran's claim was denied 
previously because there was no diagnosis of chloracne.  The 
new evidence contains multiple diagnoses of chloracne and/or 
acneform disease.  The veteran's claim is therefore reopened.

Reopened Claim

As noted above, in order to establish service connection for 
chloracne on a presumptive basis, the disease must manifest 
itself to a compensable level within one year after the last 
date of service in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(ii), (iii).  The veteran served in the Republic 
of Vietnam from August 1, 1967, to July 27, 1968.  He was 
discharged from service in February 1971.  There is no 
evidence in the veteran's SMRs that he was treated for, or 
diagnosed with chloracne at any time during service.  There 
is no basis to establish service connection for chloracne on 
a presumptive basis as the disease was not manifest to a 
compensable level within one year from the veteran's last 
date of service in the Republic of Vietnam.  

The post-service treatment records do not reflect a mention 
of chloracne until the veteran's June 1990 Agent Orange 
Protocol examination where chloracne is noted by history 
only.  The veteran's first Agent Orange review, as noted in 
the VA outpatient entry dated July 10, 1981, reported the 
veteran as having acneform eruptions as possibly due to 
dioxin but it was not certain.  A later copy of this entry 
has the word chloracne written in, although the writer made 
the entry by using a "without" symbol which would indicate 
that there was no chloracne.  In short, the altered copy of 
the same entry did not provide a credible diagnosis of 
chloracne in 1981.  

The veteran has stated that he was diagnosed with chloracne 
by a VA physician in 1974.  There is no evidence to 
corroborate that allegation, particularly in light of the 
significant number of treatment records in existence prior to 
1993 when the claim was first denied.  Further, the several 
VA dermatology examinations of record have failed to 
establish chloracne as a current diagnosis at any time.  The 
March 1998 VA dermatology examiner provided an impression of 
acneform lesions reportedly secondary to exposure to Agent 
Orange.  However, this finding was not a definite diagnosis 
of chloracne or an opinion that linked the veteran's acneform 
lesions to service as the examiner stated the lesions were 
"reportedly" secondary to exposure to Agent Orange.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  The veteran has an acne-
related disease but it has not been diagnosed as chloracne or 
related to chloracne.  Rather the diagnosis of cystic acne 
has been made by several examiners.  None of the examiners 
has provided an opinion that the veteran's cystic acne is 
related to service.

In addition, a Nashville, Tennessee, VA outpatient treatment 
entry, dated October 21, 2001, shows that treatment records 
from the Columbia, South Carolina, VA medical center (VAMC) 
were not helpful in defining the veteran's skin condition as 
chloracne or the medical reason why he must stay on 
amoxicillin.  The veteran was later evaluated on a 
dermatology consultation in April 2002, specifically to 
determine if he had chloracne.  The dermatology clinic report 
was that there was no evidence of chloracne on examination.  
The examiner said the veteran had seborrheic keratosis and a 
possible small lipoma.  Another entry, from June 28, 2002, 
reported that the dermatology evaluation concurred in the 
diagnosis of chloracne and the continued treatment with 
antibiotics.  Obviously, the latter entry was erroneous in 
light of the findings on the April 2002 dermatology 
consultation.  Further support for the determination that the 
entry is erroneous is that the veteran was afforded VA 
dermatology examinations in August 2002 and August 2003.  He 
was not diagnosed with chloracne as part of either 
examination.  

The VA physician that completed the veteran's application for 
Agent Orange benefits, Dr. E., also signed off on several 
outpatient entries in the mid-90's.  Dr. E. recorded a 
diagnosis of chloracne on a number of occasions but also said 
that the veteran had chloracne only by history.  However, she 
never referred to anything in the medical records other than 
a history as related by the veteran.  She did not refer to a 
dermatology consultation or VA examination that established 
chloracne by diagnosis.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore, supra.  
Further, she was not a dermatologist but evaluated the 
veteran in a medicine clinic and routinely listed the 
diagnosis of chloracne as more of an ongoing problem rather 
than as a condition that was diagnosed based on a current 
examination.  

A VA PTSD examiner did list chloracne, as secondary to 
herbicide exposure, as one of the veteran's many Axis III 
diagnoses at the time of a March 2002 examination.  However, 
there was no basis given for the diagnosis.  There was no 
reference to any of the veteran's medical records.  Further, 
the examiner also listed the cause of the veteran's left 
nephrectomy as secondary to injuries sustained in combat.  A 
statement is that not accurate.  Further, this is evidence 
that the examiner was not reviewing all of the medical 
evidence of record but was relying solely on a history as 
provided by the veteran.  The examiner's report is therefore 
not helpful in regard to the issue of chloracne as it is 
based on a history provided by the veteran.  

The Board has considered all of the evidence of record.  The 
veteran's SMRs, his and his spouse's many lay statements, 
testimony at his several hearings, the many VA outpatient 
treatment records, the application for Agent Orange Program 
benefits, the denial of that claim, and the multiple VA 
examinations, do not show a finding of chloracne based on an 
examination.  The several diagnoses, assessments, and/or 
impressions of chloracne list the condition by history or as 
an ongoing problem carried over to the current entry just 
like the multiple entries reflecting a hiatal hernia, and 
several other conditions.  Those conditions were not found at 
the time of the clinical entry but were listed as a 
continuing problem, apparently based on the veteran's 
history.  Chloracne was not diagnosed on the veteran's 1981 
or 1990 Agent Orange examinations.  It was not diagnosed on 
the multiple dermatology consultations.  It was not diagnosed 
on the multiple VA dermatology compensation and pension 
examinations.  Even though the veteran may have had a 
diagnosis of chloracne at one point that ended up being 
repeated in outpatient records, the disease was never found 
on examinations that were conducted specifically for the 
purpose of identifying the disease.  When all of the evidence 
of record is reviewed, there is no basis to establish service 
connection for chloracne.  For the reasons set forth above, 
the Board gives greater weight to those reports that show 
that the veteran does not experience this disease process.  
The preponderance of the evidence is against the veteran's 
claim of service connection.  

The Board has considered 38 U.S.C.A. § 1154(b).  However, the 
provision does not help the veteran in this case.  His SMRs 
are negative for any finding of chloracne after the period 
the veteran served in Vietnam, and he served for almost 
another three years after his service in Vietnam.  Moreover, 
there is no competent evidence of a diagnosis of chloracne of 
record related to service in any of the post-service records.  

D.  Peripheral Neuropathy of the Hands and Feet

The veteran was originally denied entitlement to service 
connection for peripheral neuropathy as secondary to exposure 
to herbicides in May 1995, with notice provided that same 
month.  The veteran did not perfect an appeal.

As noted in the section relating to chloracne, the Board 
remanded the veteran's case in March 2001.  The RO was 
requested to determine if the issue of peripheral neuropathy 
should be reviewed on a de novo basis based on an intervening 
change in the law since the last final denial of the claim.  
The RO continued to adjudicate the veteran's claim on the 
basis of new and material evidence.

The Board notes that regulations were promulgated in November 
1996 that added peripheral neuropathy to the list of 
presumptive diseases.  See 61 Fed. Reg. 57,586-57,589 (Nov. 
7, 1996) (now codified at 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (2004)).  The effective date of the change was 
November 7, 1996.

The regulatory change not only added peripheral neuropathy to 
the list of presumptive diseases, the change included both 
acute and subacute peripheral neuropathy with the diseases 
that must be manifest to a degree of 10 percent within one 
year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  A note was added under 38 C.F.R. 
§ 3.309(e) that states, for the purposes of that section, 
"the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  

The Board finds that the change in regulation is such that is 
establishes a new basis for possible entitlement to service 
connection.  Accordingly, the veteran's claim will be 
adjudicated on a de novo basis.  See Spencer, supra.

The Board notes that the veteran has claimed alternative 
theories for service connection for peripheral neuropathy.  
As noted in the section regarding the veteran's back, he has 
claimed peripheral neuropathy as secondary to his SFW of the 
back.  He has done this through multiple statements and 
through testimony in 1992 and 1999.  In other statements over 
the years, the veteran has alleged that he has peripheral 
neuropathy, primarily of the legs as a result of herbicide 
exposure during his service in the Republic of Vietnam.  This 
section of the decision adjudicates the veteran's claim on a 
direct basis and as due to the herbicide exposure.

The veteran's SMRs do not reflect any treatment or complaint 
of peripheral neuropathy at any time.  The veteran's February 
1971 separation examination is negative for any such 
complaints.  

The veteran does not raise any type of complaint associated 
with peripheral neuropathy at the time of his VA examination 
in June 1976.  Further, there are no findings of any type of 
peripheral neuropathy of either the hands or feet.

The veteran's initial evaluation of complaints associated 
with exposure to herbicides in July 1981 noted no complaints 
of peripheral neuropathy.  The June 1990 Agent Orange 
Protocol examination did not record a complaint of peripheral 
neuropathy as a result of herbicide exposure.  A review of 
the significant number of VA clinical entries of record does 
not show any evaluation where the veteran is determined to 
have peripheral neuropathy of the legs, feet, or hands as a 
result of any incident of service or exposure to herbicides.  
The condition is sometimes listed by history in several 
clinical entries where a list of problems is contained but 
not from an evaluation.  There is no evaluation of record 
that says that the veteran has peripheral neuropathy as a 
result of exposure to herbicides.  There is no evidence to 
show that the veteran suffered from acute or subacute 
peripheral neuropathy at any time during, or after, his 
service in Vietnam.  

The several VA examinations of record after June 1976 also do 
not show a diagnosis, assessment, or impression of peripheral 
neuropathy related to service or specifically to herbicide 
exposure.  The orthopedic and neurology examinations have 
addressed the diagnosis as possibly related to the veteran's 
SFW of the back, or due to nerve root compression, spinal 
stenosis or even back strain.  Moreover, the VA neurology 
examiner in November 2003, based on a review of the claims 
file, provided the first full assessment of the veteran's 
claim and any possible relationship to service.  The examiner 
noted that the veteran might now (2003) have a mild 
peripheral neuropathy, which would have to be restricted to 
small fibers since he was having the same symptoms and 
findings when he had a normal EMG and NCV in 1997.  However, 
the examiner stated that typical herbicide exposure 
neuropathy was either of acute (almost immediate) or subacute 
(within a couple of weeks to a couple of months) onset.  The 
examiner said that the present neuropathy was quite mild and 
difficult to attribute to anything during the veteran's 
military service.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of numbness, tingling and 
pain that he says he has felt since service.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus opinion to link the 
veteran's complaints to service, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer medical opinions.  See Espiritu, 
supra.  

The evidence of record does not support the veteran's claim 
for service connection for peripheral neuropathy of the hands 
and feet, either on a presumptive or direct basis.  The 
veteran did not have acute or subacute peripheral neuropathy 
in service.  For the reasons set forth above, the Board finds 
the opinion that peripheral neuropathy could not without 
difficulty be linked to military service persuasive.  All the 
available evidence strongly suggests no relationship to 
military service.  The preponderance of the evidence is 
against the claim.  

As with the chloracne issue, the Board has also considered 
38 U.S.C.A. § 1154(b).  The provision does not help the 
veteran in regard to this issue.  His SMRs are negative for 
any finding of acute or subacute peripheral neuropathy after 
the period the veteran served in Vietnam.  There is no 
competent evidence of a diagnosis of peripheral neuropathy of 
record related to service in any of the post-service records.  

II.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002) (codified at 38 C.F.R. 
§ 4.118 (2004)).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected scars of the lumbar area, scars 
of the right index and long fingers, and scars of the right 
scapula area.  The veteran was notified of the change in 
criteria by way of the supplemental statement of the case 
(SSOC) that was issued in March 2004.  The veteran's claim 
was evaluated by the RO under both sets of criteria at that 
time.  

In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Previously, the veteran's three service-connected 
disabilities were rated as noncompensable scars under 
Diagnostic Code 7805, which provides for disability ratings 
for scars based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118 (2002).  

In addition to the above rating criteria, a 10 percent 
evaluation is warranted under Diagnostic Code 7804 for 
superficial scars that are tender and painful on objective 
demonstration.  A 10 percent evaluation is for consideration 
under Diagnostic Code 7803 if the scar is poorly nourished or 
ulcerated.  38 C.F.R. § 4.118 (2002).

Under the amended regulations an evaluation under Diagnostic 
Code 7801 is for consideration.  Under that code, scars, 
other than the head, face, or neck that are deep or that 
cause limited motion are evaluated by the measurement of the 
area of the scar.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2004).  Note 2 for this code states that a deep scar is one 
associated with underlying soft issue damage.  The specific 
criteria calls for a 10 percent rating where the area or 
areas of the scar exceed 6 square inches (39 square (sq) 
centimeters (cm)).  

Additional diagnostic codes for possible application under 
the amended criteria provide for a 10 percent evaluation for 
scars (other than of the head, face or neck) that are 
superficial and that do not cause limited motion when in an 
area or areas of 144 sq. inches or 929 sq. cm. or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  A 10 percent 
evaluation is warranted for superficial unstable scars.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1) (2004).  Finally, a 10 
percent evaluation is warranted for superficial scars which 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).

The criteria for rating scars under Diagnostic Code 7805, 
were unchanged.  In those cases, the scar is to be rated on 
the limitation of function of the affected part.

A.  Scars of the Lumbar Spine

The Board notes that the veteran was denied service 
connection for lumbosacral strain with neurological 
manifestations affecting the left leg above.  That 
adjudication considered the veteran's contentions that his 
SFW of the lumbar spine involved the left side of the lumbar 
area and the various residuals, claimed as peripheral 
neuropathy, pain, and weakness.  The RO's adjudication 
essentially has assessed the veteran's service-connected 
disability under Diagnostic Code 7805 for both the prior and 
amended regulations and determined that there is no residual 
disability involving a limitation of function that is related 
to the veteran's service-connected scar.

The starting point in evaluating the veteran's claim for an 
increased rating is his SMRs.  While there is no evidence of 
treatment for the scar in service, the veteran's February 
1971 separation examination is pertinent to assessing the 
status of his disability at the time of his discharge.  The 
February 1971 examination did not report, nor did the 
veteran, any scar associated with a SFW of the lumbar spine.

The June 1976 VA examination provided an in-depth review of 
the veteran's complaints.  The examination report also 
provided an in-depth report of findings regarding the 
veteran's complaints.  The veteran complained of pain in the 
lumbar region as a result of a SFW.  The examiner noted the 
presence of a 1-cm round scar that was two inches to the 
right at the level of the first lumbar vertebra.  The scar 
was described as well healed, asymptomatic, with no evidence 
of neurovascular or musculoskeletal involvement.  X-rays of 
the lumbosacral spine were normal.  The examiner said that 
the shrapnel had been removed through the wound without 
surgical incision.  

The veteran was granted service connection for a scar from a 
shrapnel injury of the right lumbar area in November 1976.  
He was assigned a noncompensable disability rating that has 
remained in effect to the present.  

An orthopedic consultation, dated September 22, 1994, was 
reported to show a 2-mm metallic object projected anterior to 
S2.  This x-ray was discussed in detail above in evaluating 
the veteran's service connection claim.  X-rays of either the 
lumbosacral spine or sacroiliac joint in June 1976, December 
1977, August 1991, November 1994, January 1997 and November 
2003, did not report the presence of any metallic object.  
Further, a MRI of the lumbosacral spine from February 1998 
also did not show any evidence of a metallic object.  

The veteran was afforded a VA orthopedic examination in 
January 1997.  The examiner did not have access to the claims 
file in making his report.  The veteran gave a history of a 
SFW of the back that resulted in surgery for removal of parts 
of his small bowel as well as his left kidney.  Two 
assertions that are not supported by the evidence of record.  
There is no competent objective evidence of the veteran 
having ever had bowel surgery and his left kidney removal was 
due to the intercurrent injury in 1982.  

The veteran was afforded a VA neurology examination in 
January 1997.  He claimed to have numbness in his legs that 
he attributed to his SFW.  The veteran reported scars in the 
low back area as the area of his wound.  The examiner said 
that there were two pinhead-sized, pitted areas which were 
freely movable and did not seem to extend through the skin.  
He said that it could not be confirmed that those scars were 
the entry point of shrapnel as opposed to blackheads.  

The veteran was afforded a VA neurology examination in March 
1998.  The examiner noted that the veteran said he had been 
told that he had a severe shrapnel wound with extensive and 
severe scar tissue in the back and that the scar tissue had 
grabbed nerves and was compressing the nerves and was the 
cause of his pain.  The examiner reported that the veteran 
had a very small wound about the size of a ballpoint pinpoint 
in the middle of the lumbosacral spine perhaps around L4-L5.  
This was the shrapnel wound that the veteran reported that 
had caused the scar tissue that had trapped all of the nerves 
in his back.  The examiner stated that the veteran 
demonstrated no edema, no firmness in the normal massive 
muscle and soft tissue.  The examiner's impression was that 
there were no neurologic abnormalities to support the extent 
of the veteran's complaints.  He said there was a partial 
left femoral neuropathy manifested by a decrease in sensation 
in the anterior femoral cutaneous nerve of the thigh and an 
EMG finding of delayed conduction in the sural nerve on the 
left side.  There were no objective neurological 
abnormalities to support the veteran's complaints of 
disabling chronic pain.  

The veteran was afforded a VA dermatology examination in 
August 2002.  The veteran said that he was wounded in the 
lumbar spine and that the scar from the wound occasionally 
caused "lightening" pain down his legs.  No scars of the 
lumbar spine were identified during the examination.  

The veteran was afforded another VA dermatology examination 
in August 2003.  The examination was performed by the same VA 
examiner who examined the veteran in August 2002.  In regard 
to the veteran's lumbar spine, the examiner noted the 
presence of a 2 mm x 2 mm depressed scar.  The examiner 
stated that the scar was consistent with an acne scar.

The veteran was afforded a VA orthopedic examination in 
November 2003.  In regard to the veteran's lumbar spine, the 
examiner noted the veteran's history of a shrapnel wound.  
The veteran reported having had multiple surgeries on his 
back.  The examiner noted the presence of scars on several 
areas of the veteran's body.  However, the examiner reported 
no evidence of a scar of the lumbar spine.  He gave findings 
regarding the veteran's range of motion and neurological 
status.  His assessment was chronic low back pain with 
evidence of sciatica on examination.  The examiner opined 
that this was more likely than not related to the veteran's 
shrapnel injury of the lumbar spine.  He noted that x-rays of 
the lumbar spine would be done.  

The radiologist provided a report for x-rays taken in 
conjunction with the VA examination, as well as an x-ray 
brought by the veteran and dated September 22, 1994.  The 
radiologist noted that the September 1994 x-ray of the lumbar 
spine showed a 2-mm oval-shaped, metallic density to project 
over the mid-sacrum.  He said that the density was impossible 
to locate because of the absence of a lateral view.  In 
regard to the November 2003 x-rays, the radiologist reported 
that there was a partially sacralized L5 vertebral body.  
There was minimal DDD present at L4/L5 level.  The lumbar 
spine vertebral bodies were otherwise normal in alignment, 
height and curvature.  Calcific atherosclerotic disease was 
present within the infra-renal abdominal aortic.  There was 
dense calcification of the bilateral iliac arterial system 
within the pelvis as well.  A single AP view of the pelvis 
was said to be within normal limits. 

The orthopedic examiner provided an addendum to his report 
after the x-rays were read.  He said that the x-rays from the 
current examination showed minimal degenerative disease of 
the spine that as likely as not explained the veteran's low 
back pain/discomfort.

The veteran was afforded a VA neurology examination in 
November 2003.  The examiner noted that he had reviewed the 
claims file as part of his examination report.  The examiner 
noted that he was requested to provide an opinion 
specifically addressing the veteran's service-connected scars 
and the findings of nerve root compression, nerve entrapment, 
peripheral neuropathy, spinal stenosis and inflammatory 
tissue documented on endoscopic examination in June and 
September 1998.  The examiner noted the results of a several 
prior VA examinations as well as the results of prior EMG and 
NCV studies.  The examiner noted the veteran's complaints 
regarding his low back pain and the radiating pain into his 
left leg.  As noted above in the adjudication of the service 
connection claim involving the back, the examiner said that 
the entire case history and physical examination were 
difficult to put together with the veteran's service-
connected disabilities.  He said the veteran had only the 
tiniest scar in the lower back and it was highly unlikely 
that the radiograph he carries with him shows any metal 
inside his body.  

The examiner said that the claims file did not document the 
expected course of definite symptoms at the time of the 
original injury and persistent symptoms since then would be 
expected if the shrapnel caused injuries that were now 
responsible for his back pain.  He noted that the veteran 
left the military three years after the injury and worked in 
law enforcement for seven years after that, indicating that 
the symptoms were much worse now than they were the first 
several years after the shrapnel injury.  The examiner opined 
that the veteran most likely had typical chronic low back 
pain of uncertain etiology that was common in modern life.  
Spinal stenosis could contribute to causing his low back pain 
but this was also of dubious relationship to any service-
connected disability and more likely the typical spontaneous 
variety.

In reviewing the rating criteria, from both the prior and 
amended regulations, there is no basis to assign a 
compensable evaluation for the veteran's service-connected 
disability.  There is no evidence of a superficial, poorly 
nourished scar, or a scar that is superficial, tender, and 
painful on objective demonstration to warrant the assignment 
of a 10 percent rating under Diagnostic Code 7803, or 
Diagnostic Code 7804, respectively.  Further, there is no 
evidence of any limitation of function of the lumbar spine 
that is related to the veteran's service-connected scar to 
warrant the assignment of an increased rating under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2002).  

In regard to the amended regulations, the veteran's scar is 
not 6 sq. inches, or 39 sq. cm. in size such that a 10 
percent rating under Diagnostic Code 7801 is for 
consideration.  Further, the veteran's scar clearly is not 
144 sq. in. or 929 sq. cm., to warrant a 10 percent rating 
under Diagnostic Code 7802.  As noted in the previous 
paragraph, the veteran's scar is not superficial and unstable 
or superficial and painful on examination to assign a 10 
percent rating under either Diagnostic Code 7803 or 
Diagnostic Code 7804.  Finally, there is no functional 
limitation whatsoever.  A rating under Diagnostic Code 7805 
is therefore not warranted.  38 C.F.R. § 4.118 (2004).  The 
preponderance of the evidence is against the claim.

B.  Scars of the Right Index and Long Fingers

As with the veteran's scar of the lumbar spine, the SMRs were 
negative for any mention of residuals of a SFW of the right 
long and index fingers.  The veteran did not report any SFW 
of the fingers on his Report of Medical History, completed in 
February 1971.

The June 1976 VA examiner reported that small shrapnel had 
been removed from the right long and index fingers.  This 
shrapnel had been removed through the wound without surgical 
incision.  There were barely visible small skin scars on the 
tip of the right long and index fingers.  There was no 
evidence of musculoskeletal or neurovascular involvement of 
the fingers, and the skin was well healed, asymptomatic, and 
barely distinguishable from the surrounding skin.  

The veteran was granted service connection for a scar from a 
SFW of the tips of the right long and index fingers in July 
1991.  He was assigned a noncompensable disability rating 
that has remained in effect to the present.

The veteran was afforded a VA dermatology examination in 
August 2002.  The examiner noted that the veteran had 
received shrapnel injuries to the right fingertips.  The 
veteran said that he had occasional mild numbness in his 
right fingers.  The examiner noted the presence of a 1-cm, 
well healed, slightly indented scar with no tenderness to 
deep palpation on the right third finger.  The examiner 
stated that there was no ulceration or breakdown of the skin 
or scar.  There was no obvious underlying tissue loss and no 
inflammation, edema, or keloid formation.  The color of the 
scar was similar to the normal areas of the skin.  There was 
no obvious disfigurement from the scar.  Further, there was 
no significant adherence to the underlying tissue and there 
was no limitation of motion due to the scar.  

The veteran was afforded another VA dermatology examination 
in August 2003.  The examination was performed by the same VA 
examiner who examined the veteran in August 2002.  The 
examiner identified a scar on the right third fingertip that 
was 1.8 x 0.2 cm, well healed, slightly indented, with no 
tenderness to deep palpation.  As with the August 2002 
examination, the examiner said that there was no ulceration 
or breakdown of the skin or scar.  There was no obvious 
underlying tissue loss and no inflammation, edema, or keloid 
formation.  The color of the scar was similar to the normal 
areas of the skin.  There was no obvious disfigurement from 
the scar.  Further, there was no significant adherence to the 
underlying tissue and there was no limitation of motion due 
to the scar.

The many VA treatment records associated with the claims file 
are negative for any evidence of treatment provided to the 
veteran for the SFW of his fingertips.  

In applying the aforementioned regulations relating to scars 
of the skin, the Board finds that there is no objective 
evidence to support a compensable rating for residuals of the 
veteran's scars of the right index and long fingers.  The 
scars are not superficial, poorly nourished, or superficial, 
tender, and painful on objective demonstration to warrant the 
assignment of a 10 percent rating under Diagnostic Code 7803, 
or Diagnostic Code 7804, respectively.  There is no objective 
evidence of any limitation of function of either finger that 
is related to the service-connected scar to warrant the 
assignment of an increased rating under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2002).  

The veteran has a 1.8 x 0.2 cm. scar on the right third 
fingertip.  The size of the scar is not such as to warrant 
the assignment of an increased rating under the amended 
rating criteria.  Further, the scar is not superficial and 
unstable or superficial and painful on examination.  Finally, 
there is no functional limitation of either finger as a 
result of the SFW scarring so as to justify a 10 percent 
rating under Diagnostic Code 7801, 7802, 7803, 7804, or 7805.  
38 C.F.R. § 4.118 (2004).

C.  Scars of the Right Scapula Area.

The veteran's SFW of the right scapula area was noted on his 
February 1971 separation physical examination.  The veteran 
complained of occasional aches.  There were no abnormalities 
regarding the right shoulder noted on the examination report.

The June 1976 VA examiner noted a two-inch surgical skin scar 
on the right scapular spine which was well healed and 
asymptomatic, located proximal to the spine on the right 
scapula.  The examiner said that the shrapnel fragment injury 
had no musculoskeletal involvement and there was no 
subsequent evidence of such involvement.  The veteran related 
complaints of weakness in the right shoulder to his shrapnel 
injury.  The examiner said that there was no peripheral 
neurovascular deficit and no muscular deficit in relation to 
the shoulder joints.  X-rays of the right shoulder were 
interpreted as normal.

The veteran was granted service connection for a scar from a 
shrapnel injury of the right scapular area in November 1976.  
He was assigned a noncompensable disability rating that has 
remained in effect to the present.

An orthopedic consultation, dated September 22, 1994, noted 
that the veteran complained of a right elbow "burn" for the 
previous few months.  The veteran also complained of numbness 
in his right ulnar two digits.  The examiner noted the 
history of SFW of the right scapular area.  The assessment 
was right upper extremity wound with history of nerve injury 
but no palpable mass at the elbow, and no signs of 
impingement.  The examiner said that the physical examination 
contradicted the veteran's complaints.  

A December 1994 report indicated that the veteran had a 
normal right ulnar nerve conduction study.  

The veteran was afforded a VA neurology examination in 
January 1997.  The examiner noted a linear four-inch scar 
across the supraspinatus region of the right scapula.  The 
veteran reported some numbness in the ring and small fingers.  
The examiner said that the veteran had a right-sided sensory 
neuropathy of the ulnar nerve.  He did not attribute that 
finding to the veteran's service-connected SFW.

The veteran was afforded a VA dermatology examination in 
March 1998.  He reported a SFW of the right shoulder.  The 
veteran said that he had numbness in the fourth and fifth 
finger of the right hand.  He also said that raising his arms 
caused intense pain in the lower back and the shoulder region 
from his shrapnel wounds.  The examiner said that there was 
some mild atrophy in the superior aspect of the right 
shoulder, coinciding with a shrapnel scar.  No atrophy of the 
right arm was appreciated.  There was a full range of motion.  
The impression was multiple shrapnel wounds as described in 
the report.

The veteran was afforded a VA orthopedic examination in March 
1998.  The examiner noted that the veteran's complaints were 
related to the shrapnel injury to the posterior aspect of the 
right shoulder.  This apparently had left him with 
symptomatic cramping and fatigue in the right shoulder and 
right upper extremity.  He said that the last neurologic 
evaluation left an impression of right-sided sensory 
neuropathy of the right ulnar nerve and left anterior femoral 
cutaneous nerve deficit.  He said that the orthopedic 
evaluation had an impression of pain syndrome of the lumbar 
spine.  The examiner's impressions were significant spinal 
stenosis, probably unrelated to shrapnel wound, and probable 
cervical stenosis most likely unrelated to shrapnel injury.  

The veteran was afforded a VA dermatology examination in 
August 2002.  The veteran said the right posterior 
shoulder/scapula scar was occasionally tender.  The veteran 
also said that he had occasional mild numbness in his right 
fingers.  The examiner noted the presence of two scars on the 
right shoulder; he did not identify which was from the 
shrapnel wound.  The first was noted to be on the right 
posterior of the shoulder/upper scapula.  It was measured as 
3.8-cm long and linear.  The scar was said to be slightly 
elevated.  The second scar was on the right lower scapula and 
was 2.8-cm long.  It was described as a well-healed, 
essentially flat, linear scar.  The examiner stated that 
there was no ulceration or breakdown of the skin or scar.  
There was no obvious underlying tissue loss and no 
inflammation, edema, or keloid formation.  The color of the 
scar was similar to the normal areas of the skin.  There was 
no obvious disfigurement from the scar.  Further, there was 
no significant adherence to the underlying tissue and there 
was no limitation of motion due to the scar.  

The veteran was afforded another VA dermatology examination 
in August 2003.  The examination was performed by the same VA 
examiner who examined the veteran in August 2002.  The 
examiner described a scar on the right posterior 
shoulder/scapula as measuring 3.5 x 0.2 cm, linear, and 
slightly atrophic.  There was another scar on the right lower 
scapula that was measured as 2.8 x 0.2 cm, well healed, 
essentially flat and linear.  The examiner provided the same 
findings as to the overall status of the scars as at the 
August 2002 examination.  The examiner stated that there was 
no ulceration or breakdown of the skin or scar.  There was no 
obvious underlying tissue loss and no inflammation, edema, or 
keloid formation.  The color of the scar was similar to the 
normal areas of the skin.  There was no obvious disfigurement 
from the scar.  Further, there was no significant adherence 
to the underlying tissue and there was no limitation of 
motion due to the scar.  

The veteran was afforded a VA orthopedic examination in 
November 2003.  The veteran said that he had experienced pain 
in his right shoulder down to his hand since he was wounded 
in 1968.  The examiner provided a range of motion measurement 
of the veteran's right shoulder.  He said that the veteran's 
strength was 4/5 in the right upper extremity.  Grip strength 
in the right hand was said to be 5/8.  The examiner said that 
the veteran had numbness in the medial aspect of his right 
hand on the palmar surface, consistent with median nerve 
distribution.  The examiner noted that the veteran had a 4.5-
cm linear scar on the superior aspect of the right scapula.  
The examiner's impression was that the veteran's pain and 
dysfunction of the right shoulder were related to his 
shrapnel injury.  He said this had resulted in a neuropathy 
that had caused a loss of fine touch sensation and loss of 
strength in the right hand.  

X-rays of the right shoulder were interpreted as normal.  The 
examiner did not provide an addendum to his report after the 
x-rays of the right shoulder were read, as he did in regard 
to the veteran's back.

The veteran was afforded a VA neurology examination in 
November 2003.  The examiner noted that he had reviewed the 
claims file as part of his examination report.  The veteran 
said that he experienced burning and numbness along the 
medial (ulnar) surface of his right arm.  The feeling started 
around the area of the scar on the posterior surface of his 
scapula and involved the fourth and fifth fingers of the 
right hand.  The veteran also said that he had pain in the 
same distribution that would come and go.  He related that 
his shoulder was less painful than his back.  The examiner 
said that there was decreased temperature with preserved 
touch over the medial (ulnar) surface of the right arm from 
the hand to the shoulder.  The examiner questioned whether 
the veteran gave maximal voluntary effort when testing the 
right hand (strength noted as 3-/5) since the veteran handled 
a cane, dressed and undressed, including boots and socks, 
without difficulty.  The examiner said that there was some 
decreased muscle mass in the first dorsal interosseous and 
abductor digiti minimi on the right.  

The examiner said that the relationship of the veteran's 
right shoulder shrapnel wound to his right arm symptoms was 
problematic because of the non-physiological distribution of 
symptoms and sensory findings.  He said that the location of 
the scar was not contiguous to the appropriate nerves.  He 
said that all of the abnormalities on neurological 
examination were entirely dependent on the veteran's effort 
and cooperation.  The examiner said that it was not clear 
that the results were reliable.  He said that, while a NCV 
study did not document entrapment, the right arm signs and 
symptoms were most compatible with an ulnar mononeuropathy 
which was a common type of mononeuropathy in the population 
at large.  He said it was likely that the mononeuropathy had 
no relationship to the veteran's shoulder wound.

In reviewing the rating criteria, from both the prior and 
amended regulations, there is no basis to assign a 
compensable evaluation for the veteran's service-connected 
disability.  There is no evidence of a superficial, poorly 
nourished scar, or a scar that is superficial, tender, and 
painful on objective demonstration to warrant the assignment 
of a 10 percent rating under either Diagnostic Code 7803 or 
Diagnostic Code 7804.  There is no evidence of any limitation 
of function of the right shoulder, or right arm that is 
related to the veteran's service-connected scar to warrant 
the assignment of an increased rating under Diagnostic Code 
7805.  38 C.F.R. § 4.118 (2002).  

The Board notes that the veteran has made subjective 
complaints of pain in the right arm and the right hand that 
he associated with residuals of his service-connected SFW.  
However, there is no objective evidence of record to provide 
a nexus between the veteran's SFW and the subjective 
complaints.  The June 1976 VA examination noted that there 
were no neurovascular deficits associated with the veteran's 
SFW of the right scapula area.  Multiple x-rays of the right 
shoulder were negative for any abnormality.  EMG and NCV 
studies did not show any neurological abnormality associated 
with the veteran's service-connected SFW.  Subsequent VA 
examinations did not establish any different finding with one 
exception, the November 2003 VA orthopedic examination.  That 
examiner opined that the veteran's SFW of the right shoulder 
had led to a neuropathy which had caused a loss of fine touch 
sensation in the right hand and a loss of strength in the 
right hand.  The examiner provided no basis for his report 
and cited to no evidence of record that would show such a 
neurological impairment.

By contrast, the VA neurology examiner from November 2003 
conducted a review of the claims file and the several 
diagnostic studies conducted to specifically evaluate 
possible neurological impairment.  The examiner noted that 
the veteran's SFW of the right shoulder was not contiguous to 
the appropriate nerves to result in the veteran's current 
complaints.  He also said that all of the neurological 
abnormalities on examination were entirely dependent on the 
veteran's effort and cooperation.  He said that it was not 
clear that the results were reliable.  Finally, he stated 
that the current ulnar mononeuropathy was of a common type 
and likely had no relationship to the veteran's SFW.

The veteran's SFW scar has been variously described as two 
inches in length, four inches in length as well as 3.5 cm x 
0.2 cm. on the most recent VA dermatology examination, with 
lesser measurements of record.  For purposes of evaluating 
the veteran's disability the Board will use the largest 
measurement of four inches.  

In regard to the amended regulations, the veteran's scar is 
not 6 sq. inches, or 39 sq. cm. in size such that a 10 
percent rating under Diagnostic Code 7801 is for 
consideration.  Conceding the four-inch length of the scar, 
the width would have to be approximately one and one-half 
inches to result in a 6 sq. inch scar for consideration under 
this diagnostic code.  There is no indication in any of the 
VA examination reports or the many treatment records that the 
veteran's scar is that wide.

Further, the veteran's scar clearly is not 144 sq. in. or 929 
sq. cm., to warrant a 10 percent rating under Diagnostic Code 
7802.  As noted above, the veteran's scar is not superficial 
and unstable or superficial and painful on examination to 
warrant a 10 percent rating under either Diagnostic Code 7803 
or Diagnostic Code 7804.  Finally, there is no functional 
limitation of the right shoulder or right arm evident that is 
attributable to the veteran's service-connected SFW such that 
a rating under Diagnostic Code 7805 is warranted.  38 C.F.R. 
§ 4.118 (2004).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for lumbosacral strain with neurological 
manifestations affecting the left leg, chloracne, peripheral 
neuropathy of the hands and feet, or increased ratings for 
scars of the lumbar area, scars of the right index and long 
fingers, and scars of the right scapula.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

III.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for benefits for the 
issues on appeal.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was submitted prior to the enactment of 
the VCAA.  The RO denied the veteran's claim, pertaining to 
all the issues except for the sinus issue, in February 1997.  
The veteran's attempt to reopen his claim for service 
connection for a sinus disorder was denied in April 1998.  
The veteran was provided notice of the respective rating 
decisions, and the bases for the denial of his claims.  

The veteran's case was remanded by the Board in March 2001, 
in part, to afford the veteran the opportunity to be provided 
the required notice under the VCAA.  The RO wrote to the 
veteran twice in May 2001.  He was advised of the status of 
his claims, what evidence/information was required to 
substantiate his claims and what VA would do to assist.

The RO wrote to the veteran in August 2003.  The letter again 
advised the veteran of the status of his claims in regard to 
all of the issues on appeal, what evidence/information was 
required to substantiate his claims and what VA would do to 
assist the veteran.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims on appeal.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.

Extensive VA and private medical records have been obtained 
and associated with the claims file.  The veteran has been 
afforded multiple VA examinations.  He has submitted a number 
of lay statements on his behalf and testified at a hearing.  
His claim has remained on appeal at the RO for approximately 
six years, providing him multiple opportunities to supplement 
his contentions and to submit supporting evidence.  The case 
was remanded in March 2001 to provide the veteran with an 
opportunity to supplement the record.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that 
the VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2004).


ORDER

Entitlement to service connection for lumbosacral strain with 
neurological manifestations affecting the left leg is denied.

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for peripheral neuropathy 
of the hands and feet is denied.

Entitlement to a compensable rating for scars of the lumbar 
spine is denied.

Entitlement to a compensable rating for scars of the right 
index and long fingers is denied.

Entitlement to a compensable rating for scars of the right 
scapula area is denied.


REMAND

The veteran has a long history of sinus-related complaints 
and treatment that cover a 30-year period.  His February 1971 
separation physical examination noted complaints of sinus 
problems by the veteran.  The records from Dr. Eddinger 
document ongoing treatment for sinusitis from 1975.  The 
earlier VA treatment records from the 1970's also document 
treatment for sinusitis and rhinitis.  The more recent VA 
treatment records show continued treatment for sinus-related 
complaints to include the use of antibiotics and other 
prescription medications.  Given the long history of 
symptomatology, the veteran should be afforded a VA 
examination and a medical opinion should be obtained as to 
whether it is at least as likely as not that any current 
sinus-related disorder is related to the veteran's military 
service.

The veteran was denied entitlement to total disability 
evaluation based on individual unemployability (TDIU) by way 
of a rating decision dated in September 2003.  Notice of the 
rating was provided that same month.  The veteran submitted a 
statement that was received in April 2004 wherein he argued 
that he should be rated as 70 percent for medical disability 
and 30 percent for unemployability.  His representative 
submitted a statement in June 2004 and argued that the April 
2004 submission from the veteran constituted a notice of 
disagreement (NOD) with the denial of the TDIU rating.  

In reviewing the veteran's correspondence, the Board finds 
that he has submitted a timely notice of disagreement with 
the denial of entitlement to a TDIU evaluation.  38 C.F.R. §§ 
20.201, 20.302 (2003).  There is no indication in the claims 
file that he has withdrawn the issue.  He must therefore be 
issued a statement of the case (SOC) in response to this 
timely notice of disagreement.  See Manlincon v. West, 12 
Vet. App. 328 (1999).  An SOC should be issued on this issue 
unless the veteran's claim is resolved in some manner, such 
as by a complete grant of benefit sought, or the claim is 
withdrawn.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
ear, nose, and throat (ENT) examination.  
The claims file must be made available to 
the examiner.  The veteran has received 
treatment for a variety of sinus-related 
conditions from the 1970's (See Dr. 
Eddinger's summary of treatment) to the 
present.  (He has received varying 
diagnoses to include chronic sinusitis 
and allergic rhinitis.  He has been, and 
continues to be, prescribed medications, 
to include antibiotics, to treat his 
sinus-related conditions.)  The examiner 
is requested to provide an opinion on 
whether there is any current disability 
involving the sinuses; and if so, the 
examiner should state the medical 
probabilities that it is related to the 
veteran's period of military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

4.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to TDIU.  If, and only if, 
the veteran files a timely substantive 
appeal, the issue should be certified on 
appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


